As filed with the Securities and Exchange Commission on April 5, 2013 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [X] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This Post-Effective Amendment No. 368 to the Registration Statement of Trust for Professional Managers (the “Trust”) is being filed to register the Visium Catalyst Event Driven Fund as a new series of the Trust. Subject to Completion, April 5, 2013 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [LOGO] Visium Catalyst Event Driven Fund Institutional Class (Symbol:[…]) Investor Class (Symbol:[…]) Prospectus […], 2013 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Visium Catalyst Event Driven Fund A series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 7 General Investment Policies of the Fund 8 Principal Risks of Investing in the Fund 8 Portfolio Holdings Information 13 MANAGEMENT OF THE FUND 13 The Adviser 13 Portfolio Managers 14 SHAREHOLDER INFORMATION 15 Choosing a Share Class 15 Share Price 15 How to Purchase Shares 16 How to Redeem Shares 20 Redemption Fee 22 Tools to Combat Frequent Transactions 23 Other Fund Policies 24 DISTRIBUTION OF FUND SHARES 25 The Distributor 25 Rule 12b-1 Distribution Plan 25 Shareholder Servicing Plan 25 Payments to Financial Intermediaries 26 DISTRIBUTIONS AND TAXES 26 Distributions 26 Federal Income Tax Consequences 26 FINANCIAL HIGHLIGHTS 28 Table of Contents - Prospectus Summary Section Investment Objective The Visium Catalyst Event Driven Fund (the “Fund”) seeks to achieve capital growth while maintaining a low correlation to the U.S. equity markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Redemption Fee (as a percentage of shares redeemed within 90 days of purchase) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% Distribution and Service (12b-1) Fees None 0.25% Shareholder Servicing Plan Fee 0.10% 0.10% Other Expenses(1) 0.82% 0.82% Acquired Fund Fees and Expenses 0.04% 0.04% Total Annual Fund Operating Expenses 2.21% 2.46% Less: Fee Waiver and/or Expense Reimbursement (0.42)% (0.42)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.79% 2.04% Other expenses are based on estimated amounts for the Fund’s current fiscal year. Pursuant to an operating expense limitation agreement between Visium Asset Management, LP, the Fund’s investment adviser, (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse Fund expenses to ensure that Total Annual Fund Operating Expenses (exclusive of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) do not exceed 1.75% and 2.00% of the Fund’s average daily net assets for Institutional Class shares and Investor Class shares, respectively, through at least […], 2016.The operating expense limitation agreement can be terminated only by, or with the consent of, the Trust’s Board of Trustees (the “Board of Trustees”).The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years, subject to the limitations on Fund expenses described herein. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class One Year Three Years Institutional Class Investor Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These transaction costs and potentially higher taxes, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Table of Contents - Prospectus 1 Principal Investment Strategies The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. The types of equity securities in which the Fund may invest on a long and short basis include, but are not limited to, common and preferred stocks of all market capitalizations, rights, warrants and other investment companies, including exchange-traded funds (“ETFs”).The Fund may invest in equity securities of foreign issuers (including issuers located in emerging markets), and may invest in foreign securities in the form of depositary receipts.The Fund may also invest in securities issued in initial public offerings (“IPOs”). The types of fixed income securities in which the Fund may invest include securities of U.S. and foreign issuers (including issuers located in emerging markets).“Fixed income securities” include, but are not limited to, corporate bonds, convertible bonds and obligations of the U.S. Government.The fixed income securities in which the Fund invests may be of varying maturities and may include those that are rated below investment grade (i.e., “junk bonds”). The Fund may also invest in derivative instruments, specifically futures contracts, options, swap agreements and currency-linked derivatives, such as forward foreign currency contracts, as a substitute for making direct investments in the underlying instruments or to reduce exposure to, or “hedge,” against market volatilities and other risks.The Fund may use a derivative investment rather than investing directly in an underlying asset class as a low-cost, effective means to gain exposure to the asset class. In selecting the Fund’s investments, the Adviser employs both qualitative and quantitative analysis to identify attractive opportunities involving companies with pending corporate events as well as companies that might become involved in corporate events.The Fund generally holds positions until the completion of the corporate event.However, a position may be sold prior to the completion of the event when the company involved no longer meets the Fund’s expected return requirements as determined by the Adviser.The Adviser expects that the Fund’s active or frequent trading of portfolio securities may result in a portfolio turnover rate in excess of 100% on an annual basis. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over long or even short periods of time.The principal risks of investing in the Fund are: · General Market Risk.The value of the Fund’s shares may fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · Management Risk.The risk that the Adviser’s judgments about the attractiveness, value and potential appreciation of the Fund’s investments may prove to be incorrect and that the investment strategies employed by the Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. Table of Contents - Prospectus 2 · Event Driven Risk.Investments in companies that the Adviser expects will be involved in a corporate event carry the risk that the expected event or transaction may not be completed or may be completed on less favorable terms than originally expected, which may lower the Fund’s performance. · Equity Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Convertible Securities Risk.The risk that the market value of a convertible security will perform the same as a regular fixed-income security; that is, if market interest rates rise, the value of the convertible security falls.In the event of a liquidation of the issuing company, holders of convertible securities generally would be paid after the company’s creditors but before the company’s common shareholders.Consequently, an issuer’s convertible securities generally may be viewed as having more risk than its debt securities but less risk than its common stock. · Micro, Small and Medium Capitalization Companies Risk. Investing in securities of micro, small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because micro, small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Fixed Income Securities Risks.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Fixed income securities are subject to credit risk, or the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · High-Yield Fixed Income Securities (Junk Bond) Risk.The fixed income securities held by the Fund that are rated below investment grade are subject to additional risk factors such as increased possibility of default, illiquidity of the security, and changes in value based on public perception of the issuer.Such securities are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. · Derivatives Risk.Derivatives, including futures, options, swaps and forward foreign currency contracts, may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of a derivative may not correlate perfectly to the underlying financial asset, index or other investment or overall securities markets.Specific types of derivative securities are also subject to a number of additional risks, such as: o Options and Futures Risk.Options and futures contracts may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed. o Swap Agreement Risk.A swap contract may not be assigned without the consent of the counterparty, and may result in losses in the event of a default or bankruptcy of the counterparty. o Liquidity Risk.The risk that the Fund may not be able to sell or close out a derivative instrument. o Interest Rate Risk.The risk that underlying investments may lose value due to interest rate changes. Table of Contents - Prospectus 3 o Credit Risk.The risk that underlying investments may lose value due to borrowers defaulting or failing to pay back debt. · Short Sales Risk.The risk on a short sale is the risk of loss if the value of a security sold short increases prior to the delivery date, since the Fund must pay more for the security than it received from the purchaser in the short sale.Therefore, the risk of loss may be unlimited. · Foreign and Emerging Market Securities Risk.The risk of investments in foreign companies involve certain risks not generally associated with investments in the securities of U.S. companies, including changes in currency exchange rates, unstable political, social and economic conditions, a lack of adequate or accurate company information, differences in the way securities markets operate, less secure international banks or securities depositories than those in the U.S. and foreign controls on investment. In addition, individual international country economies may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross domestic product, rates of inflation, capital reinvestment, resources, self-sufficiency and balance of payments position.The Fund may invest in emerging market countries, which can involve higher degrees of risk as compared with developed economies. · Currency and Forward Currency Contracts Risks.Changes in foreign currency exchange rates will affect the value of what the Fund owns and the Fund’s share price.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that foreign currency loses value because it is worth fewer U.S. dollars.The foreign currency exchange market can be highly volatile for a variety of reasons.For example, devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency. Currency markets generally are not as regulated as securities markets.Investments in forward currency contracts could minimize the risk of loss due to a decline in the value of the hedged currency, but may also limit any potential gain from an increase in the value of the currency. · Investment Company and Exchange-Traded Fund Risk.When the Fund invests in other investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds.The Fund also will incur brokerage costs when it purchases and sells ETFs. · Initial Public Offering Risk.The Fund may purchase securities of companies that are offered in an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. · High Portfolio Turnover Rate Risk. The Fund may have a relatively high turnover rate in comparison to many mutual funds.A high portfolio turnover rate (100% or more) has the potential to result in increased brokerage transaction costs which may lower the Fund’s returns.Furthermore, a high portfolio turnover rate may result in the realization by the Fund, and distribution to shareholders, of a greater amount of short-term capital gains than if the Fund had a low portfolio turnover rate.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal income tax laws.This could result in a higher tax liability and may lower your after-tax return. Performance The accompanying bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year-to-year and how Fund’s the average annual total returns for 1, 5 and 10 years and since January 1, 2001 compare with those of a broad measure of market performance. Updated performance information is available at www.visiumfunds.com or by calling the Fund toll-free at 1-855-9VISIUM. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Table of Contents - Prospectus 4 Simultaneously with the commencement of the Fund’s operations on [], 2013, the Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis converted into the Fund by terminating and distributing its assets (after the payment of all remaining liabilities and obligations and the establishment of necessary reserves) to its partners in proportion to the partnership interests of the partners.Some or all of such partners then contributed the partnership assets that they received to the Fund in return for 80% or more of the ownership interests in the Fund.From its inception through December 31, 2005, Visium Catalyst Event Driven Fund, LP maintained an actively managed portfolio pursuant to an investment objective and policies that were, in all material respects, equivalent to those of the Fund.From January 1, 2006, through [], 2013, the sole investment of the Visium Catalyst Event Driven Fund, LP was its shareholder interest in Visium Catalyst Event Driven Master Fund, Ltd., a master fund whose investment objective and policies were, in all material respects, also equivalent to those of the Fund.Visium Catalyst Event Driven Fund, LP and Visium Catalyst Event Driven Master Fund, Ltd. are referred to collectively below as the “Predecessor Partnership.” At the time of the conversion of the Predecessor Partnership, its investment portfolio was managed by the same team of portfolio managers who manage the Fund’s investment portfolio.From January 1, 2001, through the Predecessor Partnership’s conversion into the Fund, the Fund’s portfolio managers served as the portfolio managers of the Predecessor Partnership.Prior to January 1, 2001, the Fund’s portfolio managers participated in the management of the Predecessor Partnership’s portfolio, serving as assistant portfolio managers and/or research analysts since the Predecessor Partnership’s inception on May 1, 1995. The Fund’s performance for periods before [], 2013 is that of the Predecessor Partnership and includes the expenses of the Predecessor Partnership.The performance includes gains and losses plus income and reinvestment of dividends and interest.All returns reflect the deduction of all actual fees and expenses, including management fees, administration fees, legal fees, organizational expenses, interest on margin accounts and other indebtedness, borrowing charges on securities sold short, directors’ fees, audit expenses, brokerage commissions and execution costs paid by the Predecessor Partnership, without provision for state or local taxes.Custodial fees, if any, were included in the Predecessor Partnership’s management fee.The Predecessor Partnership also charged a 20% performance fee.However, this 20% performance fee was also subject to a high water mark limitation.The Fund does not charge a performance fee, nor is its fee subject to a high water mark limitation.If the annual returns for the Fund did not reflect the performance fee for the years the Predecessor Partnership charged a performance fee, the returns shown would have been higher.The years in which the Predecessor Partnership’s performance fee was subject to the high water mark limitation are noted in the Chart below. The financial statements for the Predecessor Partnership were audited for all years that the Predecessor Partnership was in existence (i.e., from its inception on May 1, 1995 through [], 2013).The performance returns of the Predecessor Partnership are unaudited and are calculated by the Adviser on a total return basis, including gains or losses plus income, after deducting all fees and expenses incurred, and include reinvested distributions.The Predecessor Partnership was not registered under the Investment Company Act of 1940, as amended (the “1940 Act”) and was not subject to certain investment limitations, diversification requirements and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected its performance. The Fund’s performance prior to [], 2013 is that of the Predecessor Partnership and should not be considered indicative of the Fund’s future performance.After [], 2013, the Fund’s performance will be calculated using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Predecessor Partnership.The Adviser is also a subadviser to two investment companies registered under the 1940 Act. [10-year Bar Chart] During the 10 year period shown in the bar chart, the best performance for a quarter was 13.48% (for the quarter ended June 30, 2003).The worst performance was -16.73% (for the quarter ended September 30, 2008). Table of Contents - Prospectus 5 Average Annual Total Returns (Periods Ended December 31, 2012) One Year Five Years Ten Years Since (1/1/01) Return Before Taxes 2.16% -0.95% 5.33% 3.48% Return After Taxes on Distributions N/A N/A N/A N/A Return After Taxes on Distributions and Sale of Fund Shares N/A N/A N/A N/A S&P 500® Index 16.00% 1.66% 7.10% 2.61% (reflects no deduction for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).Prior to […], 2013, the Fund was an unregistered partnership that did not qualify as a regulated investment company for federal income tax purposes and did not pay dividends and distributions.As a result of the different tax treatment, the Fund is unable to show after-tax returns for periods prior to […], 2013. Management Investment Adviser Visium Asset Management, LP is the Fund’s investment adviser. Portfolio Managers Francis X. Gallagher, Director and Portfolio Manager of the Adviser, and Peter A. Drippé, Portfolio Manager of the Adviser, have served as the portfolio managers of the Fund since it commenced operations in May, 2013. Purchase and Sale of Fund Shares You may purchase or redeem Fund shares via written request by mail (Visium Catalyst Event Driven Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transaction, or by contacting the Fund by telephone at 1-855-9VISIUM.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.Minimum initial and subsequent investment amounts are shown below. Share Purchase Amounts Institutional Class Investor Class Minimum Initial Investment – Retirement Accounts Minimum Initial Investment – All Other Accounts Minimum Subsequent Investment – Retirement Accounts None None Minimum Subsequent Investment – All other Accounts None Tax Information The Fund’s distributions will be taxed as ordinary income or long-term capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).You may be taxed later upon withdrawal of monies from such tax-deferred arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 Investment Strategies, Risks and Disclosure of Portfolio Holdings Investment Objective The Fund seeks to achieve capital growth while maintaining a low correlation to the U.S. equity markets. Principal Investment Strategies The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. The types of equity securities in which the Fund may invest on a long and short basis include, but are not limited to, common and preferred stocks of all market capitalizations, rights, warrants and other investment companies, including ETFs.The Fund may also invest in equity securities of foreign issuers (including issuers located in emerging markets), and may invest in foreign securities in the form of depositary receipts.The Fund may also invest in securities issued in IPOs. The types of fixed income securities in which the Fund may invest include securities of U.S. and foreign issuers (including issuers located in emerging markets).“Fixed income securities” include, but are not limited to, corporate bonds, convertible bonds and obligations of the U.S. Government.The fixed income securities in which the Fund invests may be of varying maturities and may include those that are rated below investment grade (i.e., “junk bonds”). The Fund may also invest in derivative instruments, specifically futures contracts, options, swap agreements and currency-linked derivatives, such as forward foreign currency contracts, as a substitute for making direct investments in the underlying instruments or to reduce exposure to, or “hedge,” against market volatilities and other risks.The Fund may use a derivative investment rather than investing directly in an underlying asset class as a low-cost, effective means to gain exposure to the asset class. In selecting the Fund’s investments, the Adviser employs both qualitative and quantitative analysis to identify attractive opportunities involving companies with pending corporate events as well as companies that might become involved in corporate events.Factors considered in connection with the qualitative analysis include: · the likelihood of completion of the corporate event and the market reaction to the event; · the potential for additional corporate events that could increase or decrease the valuation of the security; · overall capital markets trends and their potential impact on pending or anticipated corporate events; · industry trends and risk factors; · the impact of existing and future regulatory rules on pending and anticipated corporate events; and · other external and market risk factors that could impact the likelihood and timing of the completion of corporate events. Factors considered in connection with the quantitative analysis include: · the spread between the current market price of the security and the price potential of the security upon re-rating of the security following market realization or completion of the corporate event; · the current and projected operating performance of the subject company; · the current valuation of the security relative to its historic valuation range; Table of Contents - Prospectus 7 · the valuation of comparable companies in the industry; and · the downside risk in the security in the event the pending or anticipated corporate event is not completed. The Fund’s overall strategy of identifying investments subject to corporate events is comprised of several individual strategies, including: · Event Driven – Event driven investing involves the purchase of securities of companies that are subject to a pending or expected corporate event where the Adviser believes the market price does not adequately reflect the effect such activity will have on the securities’ valuation. · Hedged Equity – Hedged equity investing involves the use of both long and short options to hedge the equity positions in the Fund’s portfolio.Hedged equity investing also generates income for the Fund through short option premiums. · Merger Arbitrage – Merger arbitrage investing involves purchasing securities of companies that are involved in publicly announced merger and acquisition agreements.The Fund seeks to invest early in the transaction cycle to capture a large portion of the transaction premium. The Fund generally holds positions until the completion of the corporate event.However, a position may be sold prior to the completion of the event when the company involved no longer meets the Fund’s expected return requirements as determined by the Adviser’s qualitative and quantitative analysis.The Adviser expects that the Fund’s active or frequent trading of portfolio securities will result in a portfolio turnover rate in excess of 100% on an annual basis. General Investment Policies of the Fund Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Change in Investment Objective.The Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Risks of Investing in the Fund Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund.The principal risks of investing in the Fund are: General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default, and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Table of Contents - Prospectus 8 New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees may determine to liquidate the Fund.Liquidation of the Fund can be initiated without shareholder approval by the Board of Trustees if it determines that liquidation is in the best interest of shareholders.As a result, the timing of the Fund’s liquidation may not be favorable to certain individual shareholders. Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. Event Driven Risk.Investments in companies that the Adviser expects will be involved in a corporate event carry the risk that the expected event or transaction may not be completed or may be completed on less favorable terms than originally expected, which may lower the Fund’s performance.Additionally, an unexpected transaction may occur in place of the expected corporate event, which could adversely impact the value of the Fund’s investment and lower the Fund’s performance. Equity Market Risk. The Fund will be exposed to equity market risk through direct investments in equity securities and investments in equity-linked derivative instruments.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. Convertible Securities Risk.A convertible security is a fixed-income security (a debt instrument or a preferred stock) that may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Micro, Small and Medium Capitalization Companies Risk.Investing in securities of micro, small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because micro, small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Micro, small and medium capitalization companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Large Capitalization Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Fixed Income Securities Risk.Fixed income securities held by the Fund are subject to interest rate risk, call risk, prepayment and extension risk, credit risk, and liquidity risk, which are more fully described below. Table of Contents - Prospectus 9 Interest Rate Risk.Fixed income securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Fixed income securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than fixed income securities with shorter maturities. Call Risk.During periods of declining interest rates, a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.In this event the Fund would then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in its income. Prepayment and Extension Risk.Many types of fixed income securities are subject to prepayment risk.Prepayment occurs when the issuer of a fixed income security can repay principal prior to the security’s maturity.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a fixed income security can be difficult to predict and result in greater volatility.On the other hand, rising interest rates could cause prepayments of the obligations to decrease.This is known as extension risk and may increase the Fund’s sensitivity to rising rates and its potential for price declines. Credit Risk.Fixed income securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated fixed income securities involve greater credit risk, including the possibility of default or bankruptcy. Liquidity Risk.Trading opportunities are more limited for fixed income securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.These features make it more difficult to sell or buy a security at a favorable price or time.Consequently, the Fund may have to accept a lower price to sell a security, sell other securities to raise cash or give up an investment opportunity, any of which could have a negative effect on its performance.Infrequent trading of securities may also lead to an increase in their price volatility.Liquidity risk also refers to the possibility that the Fund may not be able to sell a security or close out an investment contract when it wants to.If this happens, the Fund will be required to hold the security or keep the position open, and it could incur losses. High-Yield Fixed Income Securities (Junk Bond) Risk.High-yield fixed income securities or “junk bonds” are fixed income securities rated below investment grade.Although junk bonds generally pay higher rates of interest than higher-rated securities, they are subject to a greater risk of loss of income and principal.Junk bonds are subject to greater credit risk than higher-grade securities and have a higher risk of default.Companies issuing high-yield junk bonds are more likely to experience financial difficulties that may lead to a weakened capacity to make principal and interest payments than issuers of higher grade securities.Issuers of junk bonds are often highly leveraged and are more vulnerable to changes in the economy, such as a recession or rising interest rates, which may affect their ability to meet their interest or principal payment obligations. Derivatives Risk.The Fund may invest in, or enter into, derivatives or derivatives transactions (“Derivatives”).Derivatives are financial instruments that derive their performance, at least in part, from the performance of an underlying asset, index or interest rate.Derivatives entered into by the Fund can be volatile and involve various types and degrees of risk, depending upon the characteristics of a particular Derivative and the portfolio of the Fund.Derivatives permit a portfolio manager of the Fund to increase or decrease the level of risk of an investment portfolio, or change the character of the risk to which an investment portfolio is exposed in much the same way as the manager can increase or decrease the level of risk, or change the character of the risk, of an investment portfolio by making investments in specific securities.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in Derivatives could have a large potential effect on performance of the Fund. Table of Contents - Prospectus 10 If the Fund invests in Derivatives at inopportune times or incorrectly judges market conditions, the investments may reduce the return of the Fund or result in a loss.The Fund could also experience losses if Derivatives are poorly correlated with its other investments, or if the Fund is unable to liquidate the position because of an illiquid secondary market.The market for many Derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for Derivatives.Furthermore, when seeking to obtain short exposure by investing in Derivatives, the Fund may be subject to regulatory restrictions as discussed in “Short Sales Risk” below. Options Risk.Options contracts are subject to the same risks as the investments in which the Fund invests directly, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in the underlying investments.Investments in options involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If the Adviser incorrectly forecasts the value of investments in using an option contract, the Fund might have been in a better position if the Fund had not entered into the contract.In addition, the value of an option may not correlate perfectly to the underlying financial asset, index or other investment or overall securities markets. Futures Contract Risk.Futures contracts are subject to the same risks as the underlying investments that they represent, but also may involve risks different from, and possibly greater than, the risks associated with investing directly in the underlying investments.Investments in futures contracts involve additional costs, may be more volatile than other investments and may involve a small initial investment relative to the risk assumed.If the Adviser incorrectly forecasts the value of investments in using a futures contract, the Fund might have been in a better position if the Fund had not entered into the contract. Swap Agreements Risk.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year, and will not have liquidity beyond the counterparty to the agreement.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party. Short Sales Risk.The Fund may attempt to limit its exposure to a possible market decline in the value of its portfolio securities through short sales of securities that its portfolio manager believes possess volatility characteristics similar to those being hedged.The Fund may also use short sales for non-hedging purposes to pursue its investment objectives if, in the portfolio manager’s view, the security is over-valued.Short selling is speculative in nature and, in certain circumstances, can substantially increase the effect of adverse price movements on the Fund’s portfolio.A short sale of a security involves the risk of an unlimited increase in the market price of the security that can in turn result in an inability to cover the short position and a theoretically unlimited loss.No assurance can be given that securities necessary to cover the Fund’s short position will be available for purchase.The SEC and other U.S. and non-U.S. regulatory authorities have imposed, and may impose in the future, restrictions on short selling, either on a temporary or permanent basis.Such restrictions may include placing limitations on specific companies and/or industries with respect to which the Fund may enter into short positions, and may hinder the Fund in, or prevent it from, implementing its investment strategies, and may negatively affect performance. Table of Contents - Prospectus 11 Foreign and Emerging Market Securities Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Those risks are increased for investments in emerging markets. Foreign securities include American Depositary Receipts (“ADRs”) and similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), dollar-denominated foreign securities and securities purchased directly on foreign exchanges.ADRs, EDRs and GDRs are depositary receipts for foreign company stocks that are not themselves listed on a U.S. exchange, and are issued by a bank and held in trust at that bank, and that entitle the owner of such depositary receipts to any capital gains or dividends from the foreign company stocks underlying the depositary receipts.ADRs are U.S. dollar denominated.EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency.Foreign securities, including ADRs, EDRs and GDRs, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies. In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.The Fund will generally not be eligible to pass through to shareholders any U.S. federal income tax credits or deductions with respect to foreign taxes paid unless it meet certain requirements regarding the percentage of its total assets invested in foreign securities.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. Currency and Forward Currency Contracts Risks.If the Fund invests directly in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, foreign (non-U.S.) currencies, or in derivatives that provide exposure to foreign (non-U.S.) currencies, it will be subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged.Currency exchange rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or supranational entities such as the International Monetary Fund, or by the imposition of currency controls or other political developments in the United States or abroad.Investments in forward currency contracts could minimize the risk of loss due to a decline in the value of the hedged currency, but may also limit any potential gain from an increase in the value of the currency. Other Investment Companies Risk.Federal law generally prohibits a mutual fund from acquiring shares of an investment company if, immediately after such acquisition, the fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent the Fund from allocating its investments in an optimal manner.You will indirectly bear fees and expenses charged by the underlying funds in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares. Table of Contents - Prospectus 12 Exchange-Traded Funds Risk.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and the Fund could lose money when investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their NAV; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management fees, which increase their cost. Initial Public Offering Risk.The Fund may purchase securities of companies that are offered in an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. High Portfolio Turnover Rate Risk.The Fund’s investment strategies may result in high portfolio turnover rates.This could generate capital gains, including short-term capital gains taxable to shareholders at ordinary income tax rates and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annual reports to Fund shareholders will be available by contacting the Visium Catalyst Event Driven Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-855-9VISIUM, or by visiting the Fund’s website at www.visiumfunds.com.The Form N-Q will be available on the SEC’s website at www.sec.gov. Management of the Fund The Adviser The Fund has entered into an investment advisory agreement (“Advisory Agreement”) with Visium Asset Management, LP, located at 888 Seventh Avenue, 22nd Floor, New York, New York, 10019.The Adviser is registered as an investment adviser with the SEC and as a commodity pool operator with the Commodity Futures Trading Commission.Founded in 2005, the Adviser is an investment firm that specializes in long/short equity, credit, event driven and multi-strategy investment strategies.As of January 31, 2013, the Adviser managed over $3.9 billion in assets.Under the Advisory Agreement, the Adviser has overall responsibility for the general management and investment of the Fund’s portfolio, subject to the supervision of the Board of Trustees.The Fund compensates the Adviser for its services at the annual rate of 1.25% of the Fund’s average annual net assets, payable on a monthly basis in arrears. Table of Contents - Prospectus 13 Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses to ensure that the Fund’s total annual fund operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) do not exceed an annual rate of 1.75% and 2.00% of the Fund’s average daily net assets for Institutional Class and Investor Class shares, respectively.Any waiver of advisory fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses at the time of waiver.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of fees and/or expenses.This agreement is in effect through at least […], 2016, and may be terminated only by the Board of Trustees. A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement will be available in the Fund’s next semi-annual report to shareholders. The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series of the Trust. Portfolio Managers Francis X. Gallagher, Portfolio Manager Francis X. Gallagher, Director and Portfolio Manager of the Adviser since 1995, has over 24 years of market experience, focusing primarily on securities affected or potentially affected by major corporate events, including mergers, acquisitions, restructurings, and Chapter 11 reorganizations.From 1990 through May 1995, Mr. Gallagher was the Director of Research at Oscar Gruss & Son Incorporated, a New York Stock Exchange member organization that specializes in the research and trading of event-driven equity securities.Prior to joining Oscar Gruss & Son, Mr. Gallagher was the Director of Research at Phoenix Capital Markets and Gallagher Equities, two equity investment boutiques that specialized in the research and analysis of companies involved in mergers and restructurings.He joined Genesis Merchant Group Securities in May 1995 in connection with the launch of The Catalyst Fund, L.P., a private investment fund that became managed by Catalyst Investment Management Co., LLC, a registered investment adviser, in January 1998.With the consummation of a strategic transaction between Catalyst Investment Management Co., LLC and the Adviser, he became an employee of the Adviser in June 2011.Mr. Gallagher holds a B.S. from Florida International University. Peter A. Drippé,Portfolio Manager Peter A. Drippé, Portfolio Manager of the Adviser since 1995, began his career at PaineWebber in 1985, completing the equity sales and trading program before working as an equity block trader.In 1986, he joined the proprietary trading desk in the convertible arbitrage department, where he served as Vice President.From 1991-92, he managed the family office for the owners of ICD Shipping, Inc., a New York-based transportation company.He then moved to Highbridge Capital Management, focusing on convertible arbitrage, merger arbitrage, and high yield debt strategies.He joined Genesis Merchant Group Securities in 1993 and in May 1995 helped to launch The Catalyst Fund, L.P., a private investment fund that became managed by Catalyst Investment Management Co., LLC, a registered investment adviser, in January 1998.With the consummation of a strategic transaction between Catalyst Investment Management Co., LLC and the Adviser, he became an employee of the Adviser in June 2011.Mr. Drippé holds an Honors B.S. in Finance with Distinction from Indiana University. Table of Contents - Prospectus 14 The SAI provides additional information about the portfolio managers’ compensation, other accounts managed and ownership of securities in the Fund. Shareholder Information Choosing a Share Class The Fund offers Institutional Class and Investor Class shares in this prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below.You should always discuss the suitability of your investment with your financial intermediary or financial advisor. Institutional Class Shares Institutional Class shares are offered for sale at NAV without the imposition of a sales charge or Rule 12b-1 distribution fees.Institutional Class shares are subject to a shareholder servicing fee of 0.10% of the average daily net assets of the Fund, computed on an annual basis.Institutional Class shares are offered primarily to institutions such as pension and profit sharing plans, employee benefit trusts, endowments, foundations, corporations and high net worth individuals.Institutional Class shares may also be offered through certain financial intermediaries that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in the Fund.Pension and profit sharing plans, employee trusts and employee benefit plan alliances and “wrap account” or “managed fund” programs established with broker-dealers or financial intermediaries that maintain an omnibus or pooled account for the Fund and do not require the Fund to pay a fee may purchase Institutional Class shares, subject to investment minimums. Investor Class Shares Investor Class shares are offered for sale at net asset value (“NAV”) without the imposition of a sales charge.Investor Class shares are subject to a Rule 12b-1 distribution fee of 0.25% of the average daily net assets of the Fund attributable to Investor Class shares, computed on an annual basis.Investor Class shares are also subject to a shareholder servicing fee of 0.10% of the average daily net assets of the Fund, computed on an annual basis. Share Price The price of the Fund’s shares is the Fund’s NAV.This NAV per share is calculated by dividing the value of the Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the NYSE, which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days on which the NYSE is closed for trading. Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.If the security is listed on more than one exchange, the Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the security is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the most recent bid and asked prices on such day. Table of Contents - Prospectus 15 Foreign securities will be priced in their local currencies as of the close of their primary exchange or market or as of the time the Fund calculates its NAV, whichever is earlier.Foreign securities, currencies and other assets denominated in foreign currencies are then translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar, as provided by an approved pricing service or reporting agency.All assets denominated in foreign currencies will be converted into U.S. dollars using the applicable currency exchange rates as of the close of the NYSE, generally 4:00 p.m. Eastern Time. If market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair market value.The intended effect of using fair value pricing procedures is to ensure that Fund shares are accurately priced.The Board of Trustees will regularly evaluate whether the Fund’s fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value using prices supplied by an approved pricing service, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon sale.Therefore, if a shareholder purchases or redeems Fund shares when it holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market-value pricing.The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares All purchase requests received in good order by the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), or by an authorized financial intermediary (an “Authorized Intermediary,” as defined below) before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at that day’s NAV per share.Purchase requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share.An Authorized Intermediary is a financial intermediary that has made arrangements with the Fund to receive purchase and redemption orders on its behalf.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. All account applications (each an “Account Application”) to purchase Fund shares are subject to acceptance by the Fund and are not binding until so accepted.It is the policy of the Fund not to accept applications under certain circumstances or in amounts considered disadvantageous to other shareholders.Your order will not be accepted until the Fund or the Transfer Agent receives a completed Account Application.The Fund reserves the right to reject any Account Application. Table of Contents - Prospectus 16 The Fund reserves the right to reject any purchase order if, in its discretion, it is in the Fund’s best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of the Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.In addition, a service fee, which is currently $25, as well as any loss sustained by the Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Fund and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Minimum Investment Amounts Share Purchase Amounts Institutional Class Investor Class Minimum Initial Investment – Retirement Accounts Minimum Initial Investment – All Other Accounts Minimum Subsequent Investment – Retirement Accounts None None Minimum Subsequent Investment – All other Accounts None The Adviser reserves the right to waive the minimum initial investment or minimum subsequent investment amounts at its discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments.The minimum investment may be modified for certain financial intermediaries that submit trades on behalf of underlying investors.Certain intermediaries also may have investment minimums, which may differ from the Fund’s minimums, and may be waived at the intermediaries’ discretion. Purchase Requests Must be Received in Good Order Your share price will be the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund; · the dollar amount of shares to be purchased; · your account application or investment stub; and · a check payable to the Visium Catalyst Event Driven Fund. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Visium Catalyst Event Driven Fund: Regular Mail Overnight or Express Mail Visium Catalyst Event Driven Fund Visium Catalyst Event Driven Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Fund and the Transfer Agent do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent.All purchase checks must be in U.S. dollars drawn on a domestic financial institution.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Table of Contents - Prospectus 17 Purchase by Wire.If you are making your first investment in the Fund, before you wire funds the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at 1-855-9VISIUM to advise it of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund in which you are investing, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank, N.A. ABA Number: Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Visium Catalyst Event Driven Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Fund and U.S. Bank, N.A., the Fund’s custodian, are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Investing by Telephone.Unless you declined Telephone Options on the Account Application, you may purchase additional shares by calling the Fund toll free at 1-855-9VISIUM.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the applicable price determined on the day your order is placed.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction. Subsequent Investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Fund at 1-855-9VISIUM before wiring.An investment stub, which is attached to your individual account statement, should accompany any investments made through the mail.All purchase requests must include your shareholder account number. Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize the Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $100 on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date.A fee will be charged if your bank does not honor the AIP draft for any reason. Table of Contents - Prospectus 18 Purchasing Shares Through a Financial Intermediary.Investors may be charged a fee if they effect transactions through a financial intermediary.If you are purchasing shares through a financial intermediary, you must follow the procedures established by your financial intermediary.Your financial intermediary is responsible for sending your purchase order and wiring payment to the Transfer Agent.Your financial intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-855-9VISIUM, or follow the instructions listed in the sections above entitled “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” If you place an order for the Fund’s shares through a financial intermediary that is not an Authorized Intermediary in accordance with such financial intermediary’s procedures, and such financial intermediary then transmits your order to the Transfer Agent in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV next calculated after the Transfer Agent receives your order.The financial intermediary must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the financial intermediary will be held liable for any resulting fees or losses.In the case of Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Fund, orders will be processed at the NAV next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations. Financial intermediaries, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Fund.For more information about your financial intermediary’s rules and procedures, and whether your financial intermediary is an Authorized Intermediary, you should contact your financial intermediary directly. Anti-Money Laundering Program.The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and related anti-money laundering laws and regulations.To ensure compliance with these laws, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (a P.O. Box number alone is not acceptable). Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts, will require additional documentation.If any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act and other applicable anti-money laundering laws and regulations, the Transfer Agent will verify the information on your application as part of the Program.The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your application, please contact the Transfer Agent at 1-855-9VISIUM. Table of Contents - Prospectus 19 How to Redeem Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund or through a financial intermediary.However, if you originally purchased your shares through a financial intermediary, including an Authorized Intermediary, your redemption order must be placed with the same financial intermediary in accordance with the procedures established by that financial intermediary.Your financial intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem all or part of your Fund shares on any business day that the Fund calculates its NAV.To redeem shares directly with the Fund, you must contact the Fund either by mail or by telephone to place a redemption request.Your redemption request must be received in good order (as discussed under “Payment of Redemption Proceeds,” below) prior to the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) by the Transfer Agent or by your Authorized Intermediary.Redemption requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE will be treated as though received on the next business day. Shareholders who hold their shares through an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding.Shares held through IRA accounts may not be redeemed by telephone. Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent or your Authorized Intermediaryreceives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received by the Transfer Agent or your Authorized Intermediaryin good order before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day. A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and signature guarantee(s), if applicable. You may have the proceeds sent by check to the address of record, wired to your pre-established bank account or sent by electronic funds transfer through the ACH network using the bank instructions previously established on your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a $15 service fee.There is no charge to have proceeds sent via ACH.Proceeds sent via ACH are typically credited to your bank account within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders.Your ability to redeem shares online or by telephone may be delayed or restricted after you change your address online or by telephone.You may change your address at any time by a written request, addressed to the Transfer Agent.Confirmations of an address change will be sent to both your old and new address. Table of Contents - Prospectus 20 Redemption proceeds will be sent to the address of record.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. Signature Guarantees.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee ensures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: · if ownership is being changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · if a change of address request was received by the Transfer Agent within the last 15 days; or · for all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, will require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. The Fund may waive any of the above requirements in certain instances.In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Redemption by Mail.You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail Visium Catalyst Event Driven Fund Visium Catalyst Event Driven Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Fund), you may redeem shares, in amounts of $100,000 or less, by instructing the Fund by telephone at 1-855-9VISIUM.A signature guarantee, a signature verification from a Signature Validation Program member, or other acceptable form of signature authentication from a financial institution source may be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions cannot be made if you have notified the Transfer Agent of a change of address within 15 days before the redemption request.If you hold your shares in a retirement account, you may not redeem shares by telephone.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to place your telephone transaction.The Fund is not responsible for delays due to communication or transmission outages or failures. Table of Contents - Prospectus 21 Neither the Fund nor any of their service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: · your Fund account number; · the name in which your account is registered; or · the Social Security or taxpayer identification number under which the account is registered. Wire Redemption.Wire transfers may be arranged to redeem shares.The Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share-specific trades.There is no charge to have proceeds sent via ACH. Systematic Withdrawal Program.The Fund offers a systematic withdrawal plan (the “SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start this program, your account must have Fund shares with a value of at least $10,000, and the minimum amount that may be withdrawn each quarter is $500.This program may be terminated or modified by the Fund at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves a redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the amounts credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 1-855-9VISIUM for additional information regarding the SWP. The Fund’s Right to Redeem an Account.The Fund reserves the right to redeem the shares of any shareholder whose account balance is less than $2,500, other than as a result of a decline in the NAV of the Fund or for market reasons.The Fund will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Redemption Fee Redemptions of short-term holdings may create missed opportunity costs for the Fund, as the Adviser may be unable to take or maintain positions in securities that employ certain strategies that require a longer period of time to achieve anticipated results. For these reasons, the Fund will assess a 2.00% fee on the redemption of Fund shares held for 90 days or less.The Fund uses the first-in, first-out method to determine the 90-day holding period.Under this method, the date of the redemption will be compared to the earliest purchase date of shares held in the account.If this holding period is 90 days or less, the redemption fee will be assessed.The redemption fee will be applied on redemptions of each investment made for less than a 90-day period from the date of purchase.This fee does not apply to Fund shares acquired through reinvested distributions (of net investment income and net capital gain), redemptions under the SWP, or shares purchased pursuant to the AIP. Table of Contents - Prospectus 22 Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for 90 days or less, the Fund may not always be able to track short-term trading effected through financial intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into information sharing agreements with such financial intermediaries as described under “Tools to Combat Frequent Transactions,” below, which require such financial intermediaries to provide the Fund with information relating to their customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from financial intermediaries and may not always be able to track short-term trading effected through these financial intermediaries.In addition, because the Fund is required to rely on information from the financial intermediary as to the applicable redemption fee, the Fund cannot ensure that the financial intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies.The Fund also reserve the right to waive the redemption fee, subject to its sole discretion, in instances deemed by the Adviser not to be disadvantageous to the Fund or its shareholders and that do not indicate market timing strategies. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 90 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Tools to Combat Frequent Transactions The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board of Trustees has adopted policies and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include, among other things, monitoring trading activity and using fair value pricing, as determined by the Board of Trustees, when the Adviser determines current market prices are not readily available.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Fund will apply all restrictions uniformly in all applicable cases. Monitoring Trading Practices.The Fund monitors selected trades in an effort to detect short-term trading activities.Short-term trading occurs when an investor (through one or more accounts) makes more than one round-trip (a purchase into a fund followed by a redemption) within a short period of time.Investors are limited to no more than four round-trip transactions in a 12-month period after which time future purchases into the Fund will be restricted.If, as a result of this monitoring, the Fund believes that an investor has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders. Fair Value Pricing.The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAV and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board of Trustees has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Adviser, does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board of Trustees.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share.More detailed information regarding fair value pricing can be found in this Prospectus under the heading entitled “Share Price.” Table of Contents - Prospectus 23 Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Authorized Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Authorized Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Authorized Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Authorized Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Authorized Intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Fund’s ability to monitor and discourage abusive trading practices in non-disclosed or omnibus accounts may be limited. Other Fund Policies Telephone Transactions.If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed previously in the “How to Purchase Shares” section. Telephone trades must be received by or prior to the close of the NYSE (generally 4:00 p.m., Eastern time).During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE. Redemption in Kind.The Fund generally pays redemption proceeds in cash.However, the Trust has filed a notice of election under Rule 18f-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) with the SEC, under which the Trust has reserved the right to redeem in kind under certain circumstances, meaning that redemption proceeds are paid in liquid securities with a market value equal to the redemption price.For federal income tax purposes, redemptions in kind are taxed in the same manner as redemptions made in cash. Policies of Other Financial Intermediaries.A financial intermediary may establish policies that differ from those of the Fund.For example, the intermediary may charge transaction fees, set higher minimum investments or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Please contact your financial intermediary for details. Table of Contents - Prospectus 24 The Adviser retains the right to close the Fund (or partially close the Fund) to new purchases if it is determined to be in the best interest of shareholders.Based on market and Fund conditions, the Adviser may decide to close the Fund to new investors, all investors or certain classes of investors (such as Fund supermarkets) at any time.If the Fund is closed to new purchases it will continue to honor redemption requests, unless the right to redeem shares has been temporarily suspended as permitted by federal law. Householding. In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Fund reasonably believes are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 1-855-9VISIUM to request individual copies of these documents.Once the Fund receives notice to stop householding, the Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws.If the Fund is unable to locate you, then it will determine whether your account can legally be considered abandoned.The Fund is legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.Your last known address of record determines which state has jurisdiction. Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Fund.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.Shares of the Fund are offered on a continuous basis. Rule 12b-1 Distribution Plan The Fund has adopted a Distribution Plan pursuant to Rule12b-1 (the “Plan”) under the 1940 Act.Under the Plan, the Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s Investor Class shares and services it provides to Investor Class shareholders.The maximum amount of the fee authorized is 0.25% of the Fund’s average daily net assets attributable to Investor Class shares annually.Because these fees are paid out of the Fund’s assets attributable to Investor Class shares on an on-going basis, over time these fees will increase the cost of your investment in Investor Class shares of the Fund and may cost you more than paying other types of sales charges.Institutional Class shares of the Fund are not subject to a Rule 12b-1 distribution fee. Shareholder Servicing Plan The Fund has implemented a Shareholder Servicing Plan (the “Shareholder Servicing Plan”) that allows the Fund to make payments to financial intermediaries and other service providers in return for shareholder servicing and maintenance of shareholder accounts.These shareholder servicing and maintenance fees may not exceed 0.10% per year of the Fund’s average daily net assets. Table of Contents - Prospectus 25 Payments to Financial Intermediaries The Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.Such payments and compensation are in addition to service fees paid by the Fund, if any.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Distributions and Taxes Distributions The Fund will make distributions of net investment income and net capital gain, if any, at least annually, typically during the month of December.The Fund may make additional distributions if deemed to be desirable at another time during the year. All distributions will be reinvested in additional Fund shares unless you choose one of the following options: (1)receive distributions of net capital gain in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional Fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write to or call the Transfer Agent in advance of the payment date of the distribution.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. If you elect to receive distributions in cash and the U.S. Postal Service is unable to deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions. Federal Income Tax Consequences Distributions of the Fund’s investment company taxable income (which includes, but is not limited to, interest, dividends, net short-term capital gain and net gain from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income (for non-corporate shareholders, currently taxed at a maximum rate of 39.6%).For non-corporate shareholders, to the extent that the Fund’s distributions of investment company taxable income are attributable to and reported as “qualified dividend” income, such income may be subject to tax at the reduced federal income tax rates applicable to net long-term capital gain, if certain holding period requirements have been satisfied by the shareholder.For corporate shareholders, a portion of the Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent the Fund receives dividends directly or indirectly from U.S. corporations, reports the amount distributed as eligible for deduction and the corporate shareholder meets certain holding period requirements with respect to its shares.To the extent that the Fund’s distributions of investment company taxable income are attributable to net short-term capital gain, such distributions will be treated as ordinary income and cannot be offset by a shareholder’s capital losses from other investments. Table of Contents - Prospectus 26 For non-corporate shareholders, distributions of the Fund’s net capital gain (net long-term capital gain less net short-term capital loss) are generally taxable as long-term capital gain (currently taxed at a maximum rate of 20%) regardless of the length of time that a shareholder has owned Fund shares.Distributions of net capital gain are not eligible for qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. You will be taxed in the same manner whether you receive your distributions (whether of investment company taxable income or net capital gain) in cash or reinvest them in additional Fund shares.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record and paid the following January are taxable as if received on December 31. In addition to the federal income tax, certain individuals, trusts and estates may be subject to a Medicare tax of 3.8%.The Medicare tax is imposed on the lesser of: (i) the taxpayer’s investment income, net of deductions properly allocable to such income, or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund’s distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon a sale or redemption of Fund shares is includable in such shareholder’s investment income for purposes of this Medicare tax. Shareholders that sell or redeem shares generally will have a capital gain or loss from the sale or redemption.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale or redemption (including in-kind redemptions) and how long the shares were held by a shareholder.Gain or loss realized upon a sale or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year and, if held for one year or less, as short-term capital gain or loss.Any loss arising from the sale or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares (through reinvestment of distributions or otherwise) within 30 days before or after selling or redeeming other Fund shares at a loss, all or part of that loss will not be deductible and will instead increase the basis of the new shares. The Fund is required to report to you and the Internal Revenue Service (the “IRS”) the cost basis of Fund shares when you subsequently sell or redeem those shares.The Fund will determine cost basis using the average cost method unless you elect in writing any alternate IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. The federal income tax status of all distributions made by the Fund for the preceding year will be annually reported to shareholders.Distributions made by the Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. Table of Contents - Prospectus 27 This section is not intended to be a full discussion of federal income tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Financial Highlights Because the Fund has recently commenced operations, there are no financial highlights available at this time. Table of Contents - Prospectus 28 PRIVACY NOTICE The Fund collects non-public personal information about you from the following sources: · information the Fund receives about you on applications or other forms; · information you give the Fund orally; and/or · information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out its assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary governs how your non-public personal information is shared with unaffiliated third parties. Table of Contents - Prospectus Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, New York 10019 Independent Registered Public Accounting Firm […] […] […] Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, N.A. Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus Visium Catalyst Event Driven Fund A series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide the most recent financial reports and portfolio listings.The annual reports will contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s prior fiscal period. You can obtain a free copy of these documents (when they become available), request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at 1-855-9VISIUM, by visiting the Funds’ website at www.visiumfunds.comor by writing to: Visium Catalyst Event Driven Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Fund’s reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund are also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · for a fee, by writing to the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549-1520; or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act of 1940 file number is 811-10401) Table of Contents - Prospectus Subject to Completion, April 5, 2013 The information in this Statement of Additional Information is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [LOGO] Visium Catalyst Event Driven Fund Institutional Class (Symbol:[…]) Investor Class (Symbol:[…]) Statement of Additional Information […], 2013 This Statement of Additional Information (“SAI”) provides general information about the Visium Catalyst Event Driven Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Fund’s current prospectus dated […], 2013 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Prospectus and/or the annual shareholder report when it becomes available, free of charge, please write or call the Fund at the address or toll-free telephone number below, or visit the Fund’s website at www.visiumfunds.com. Visium Catalyst Event Driven Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-855-9VISIUM Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 2 INVESTMENT RESTRICTIONS 22 MANAGEMENT OF THE FUND 23 Board of Trustees 23 Trustees and Officers 23 The Role of the Board of Trustees 26 Board Leadership Structure 26 Board Oversight of Risk Management 27 Trustee Qualifications 27 Trustee Ownership of Fund Shares 28 Board Committees 29 Trustee Compensation 29 Control Persons and Principal Shareholders 30 Investment Adviser 30 Portfolio Managers 31 SERVICE PROVIDERS 32 Legal Counsel 33 Independent Registered Public Accounting Firm 33 DISTRIBUTION AND SERVICING OF FUND SHARES 33 Rule 12b-1 Distribution Plan 33 Shareholder Servicing Plan 35 PORTFOLIO TRANSACTIONS AND BROKERAGE 35 PORTFOLIO TURNOVER 36 CODE OF ETHICS 36 PROXY VOTING PROCEDURES 36 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 37 PORTFOLIO HOLDINGS INFORMATION 37 DETERMINATION OF NET ASSET VALUE 39 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 39 How to Purchase Shares 39 How to Redeem Shares and Delivery of Redemption Proceeds 40 Telephone Redemptions 40 Redemption in-Kind 41 FEDERAL INCOME TAX MATTERS 41 DISTRIBUTIONS 43 COST BASIS REPORTING 44 FINANCIAL STATEMENTS 44 APPENDIX A - RATINGS DEFINITIONS A-1 Table of Contents - SAI The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Fund is one series, or mutual fund, formed by the Trust.The Fund is a diversified series and has its own investment objective and policies.As of the date of this SAI, shares of [thirty] other series of the Trust are offered in separate prospectuses and SAIs.The Trust may start additional series and offer shares of a new fund or share class under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Fund are represented by shares of beneficial interest each with a par value of $0.001.Each share of the Trust has equal voting rights and liquidation rights, and is voted in the aggregate and not by the series or class of shares, except in matters where a separate vote is required by the 1940 Act, or when the matters affect only the interest of a particular series or class of shares.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.Shares of each series or class generally vote together, except when required under federal securities laws to vote separately on matters that only affect a particular class.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board” or the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. With respect to the Fund, the Trust may offer more than one class of shares.Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class.The Fund currently offers two classes of shares: Institutional Class and Investor Class.The Trust, on behalf of the Fund, has adopted a multiple class plan under Rule 18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), detailing the attributes of each of the Fund’s share classes. Each share of the Fund represents an equal proportionate interest in the assets and liabilities belonging to that Fund and is entitled to such distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series or class are borne solely by that series or class.Any general expenses of the Trust not readily identifiable as belonging to a particular series or class are allocated by, or under the direction of, the Board of Trustees on the basis of relative net assets, the number of shareholders or another equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of the Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of the Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. Visium Asset Management, L.P. (the “Adviser”) serves as the investment adviser for the Fund. Table of Contents - SAI 1 Investment Policies, Strategies and Associated Risks Investment Objectives The Visium Catalyst Event Driven Fund (the “Fund”) seeks to achieve capital growth while maintaining a low correlation to the U.S. equity markets. The Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Diversification The Fund is diversified.Under the 1940 Act, to qualify as a diversified fund, the Fund, with respect to 75% of its total assets, may not invest greater than 5% of its total assets in any one issuer and may not hold greater than 10% of the securities of one issuer.The remaining 25% of a Fund’s total assets does not need to be “diversified” and may be invested in securities of a single issuer, subject to other applicable laws.The diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if a fund purchases a security and holds it for a period of time, the security may become a larger percentage of the fund’s total assets due to movements in the financial markets.If the market affects several securities held by a fund, the fund may have a greater percentage of its assets invested in securities of fewer issuers.Because the Fund is diversified, the Fund is less subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. Investment Strategies and Related Risks There is no assurance that the Fund will achieve its investment objective.The following discussion supplements the description of the Fund’s investment objective and principal investment strategies set forth in the Prospectus.Except for the fundamental investment restrictions listed below (see “Investment Restrictions”), the Fund’s investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Fund is permitted to hold securities and engage in various strategies as described hereafter, it is not obligated to do so, except as otherwise provided in the Prospectus.The Fund’s investment objective and strategies may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Whenever an investment policy or limitation states a maximum percentage of the Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing or illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with a Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by the Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, the Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders. General Market Risks U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risk of investing in securities held by the Fund. Table of Contents - SAI 2 Equity Securities Equity securities represent ownership interests, or the rights to acquire ownership interests, in an issuer and include common stocks, preferred stocks, convertible securities, rights and warrants, with different types of equity securities providing different voting and dividend rights and priority if the issuer becomes bankrupt.The value of equity securities varies in response to many factors, including the activities and financial condition of individual companies, the business market in which individual companies compete and general market and economic conditions.Equity securities fluctuate in value, often based on factors unrelated to the value of the issuer of the securities, and such fluctuations can be significant. Common Stocks.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Convertible Securities.Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuer’s underlying common stock or other equity security at the option of the holder during a specified period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of “usable” bonds and warrants or a combination of the features of several of these securities.The investment characteristics of each convertible security vary widely, which allows convertible securities to be employed for a variety of investment strategies.The Fund will exchange or convert convertible securities into shares of underlying common stock when, in the opinion of the Adviser, the investment characteristics of the underlying common stock or other equity security will assist the Fund in achieving its investment objectives.The Fund may also elect to hold or trade convertible securities.In selecting convertible securities, the Adviser evaluates the investment characteristics of the convertible security as a fixed income instrument, and the investment potential of the underlying equity security for capital appreciation.In evaluating these matters with respect to a particular convertible security, the Adviser considers numerous factors, including the economic and political outlook, the value of the security relative to other investment alternatives, trends in the determinants of the issuer’s profits, and the issuer’s management capability and practices.Convertible securities are senior to common stock in an issuer’s capital structure, but are subordinated to any senior debt securities.Consequently, the issuer’s convertible securities generally may be viewed as having more risk than its senior debt securities but less risk than its common stock. Preferred Stocks.Preferred stocks pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and the liquidation of an issuer’s assets.This means that an issuer must pay dividends on preferred stocks before paying any dividends on its common stock.Some preferred stocks offer a fixed rate of return with no maturity date.Because those preferred stocks never mature, they trade like long-term bonds, can be more volatile than other types of preferred stocks and may have heightened sensitivity to changes in interest rates.Other preferred stocks have variable dividends, generally determined on a quarterly or other periodic basis, either according to a formula based upon a specified premium or discount to the yield on particular U.S. Treasury securities or based on an auction process involving bids submitted by holders and prospective purchasers of such securities.Because preferred stocks represent equity ownership interests in an issuer, their value usually will react more strongly than bonds and other debt instruments to actual or perceived changes in an issuer’s financial condition or prospects or to fluctuations in the equity markets.Preferred stockholders usually have no voting rights or their voting rights are limited to certain extraordinary transactions or events. Table of Contents - SAI 3 Rights and Warrants.The Fund may invest in rights and warrants.A right is a privilege granted to existing shareholders of a corporation to subscribe to shares of a new issue of common stock, and it is issued at a predetermined price in proportion to the number of shares already owned.Rights normally have a short life, usually two to four weeks, are freely transferable and entitle the holder to buy the new common stock at a lower price than the current market.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Hence, warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. An investment in rights and warrants may entail greater risks than certain other types of investments.Generally, rights and warrants do not carry the right to receive dividends or exercise voting rights with respect to the underlying securities, and they do not represent any rights in the assets of the issuer.In addition, although their value is influenced by the value of the underlying security, their value does not necessarily change with the value of the underlying securities, and they cease to have value if they are not exercised on or before their expiration date.Investing in rights and warrants increases the potential profit or loss to be realized from the investment as compared with investing the same amount in the underlying securities. Micro, Small and Medium-Sized Companies.To the extent the Fund invests in the equity securities of micro, small and medium-sized companies, it will be exposed to the risks of smaller sized companies.Micro, small and medium-sized companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership or are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by the Fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Large Capitalization Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Investment Companies and Exchange Traded Funds The Fund may invest in shares of other investment companies, including money market mutual funds, other mutual funds or ETFs.The Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.The Fund limits its investments in securities issued by other investment companies in accordance with the 1940 Act.With certain exceptions, Section 12(d)(1) of the 1940 Act precludes the Fund from acquiring (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund (such limits do not apply to investments in money market funds).However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if: (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public offering price that includes a sales load of more than 1 1/2%.Rule 12d1-3 under the 1940 Act provides, however, that the Fund may rely on the Section 12(d)(1)(F) exemption and charge a sales load in excess of 1½ % provided the sales load and any service fee charged does not exceed limits set forth in applicable rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Table of Contents - SAI 4 If the Fund invests in investment companies, including ETFs, pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of the securities of the investment company.In addition, an investment company purchased by the Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.To the extent the Fund is unable to redeem such shares within 7 days of a redemption request, the shares will be deemed illiquid and subject to the limitation that the Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.In addition to the advisory and operational fees the Fund bears directly in connection with its own operation, the Fund will also bear its pro rata portion of the advisory and operational expenses incurred indirectly through its investments in other investment companies. Exchange-Traded Funds.ETFs are open-end investment companies whose shares are listed on a national securities exchange.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in other investment companies.In addition, the Fund’s investment in ETFs is also subject to the limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.To the extent the Fund invests in inverse ETFs, such investments are subject to the risk that their performance will decline as the value of their benchmark indices rises.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase or sell these shares on the secondary market at their current market price, which may be more or less than their net asset value (“NAV”) per share. As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF. Short Sales The Fund may engage in short sales of securities, provided the securities are fully listed on a national securities exchange.In a short sale, the Fund sells a security it does not own, in anticipation of a decline in the market value of the security.To complete the transaction, the Fund must borrow the security to make delivery to the buyer.The Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.This price may be more or less than the price at which the security was sold by the Fund.The Fund will incur a loss on a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Fund may be required to pay in connection with the short sale. Table of Contents - SAI 5 Typically, the Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. Bonds, Debt and Fixed Income Obligations The Fund may invest in bonds and other types of debt and fixed income obligations of U.S. and foreign issuers, including bonds, notes and debentures issued by corporations and U.S. and foreign Government securities.These securities may pay fixed, variable, adjustable or floating rates of interest, and may include zero coupon obligations that do not pay interest until maturity. The Fund may invest in investment grade and non-investment grade bonds, debt and fixed-income obligations.Investment grade debt securities have received a rating from Standard & Poor’s Ratings Service (“S&P”), or Moody’s Investors Service, Inc. (“Moody’s”) in one of the four highest rating categories or, if not rated, have been determined by the Adviser to be of comparable quality to such rated securities.Non-investment grade debt securities (typically called “junk bonds”) are debt securities that have received a rating from S&P or Moody’s of below investment grade, or that have no rating and are determined by the Adviser to be of a quality below investment grade.There are no limitations on the maturity or duration of debt securities that may be purchased by the Fund.See Appendix A for descriptions of these rating categories. Corporate Debt Securities.Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status.Commercial paper has the shortest term and is usually unsecured. The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Because of the wide range of types, and maturities, of corporate debt securities, as well as the range of creditworthiness of its issuers, corporate debt securities have widely varying potentials for return and risk profiles.For example, commercial paper issued by a large established domestic corporation that is rated investment grade may have a modest return on principal, but carries relatively limited risk.On the other hand, a long-term corporate note issued by a small foreign corporation from an emerging market country that has not been rated may have the potential for relatively large returns on principal, but carries a relatively high degree of risk. Corporate debt securities carry both credit risk and interest rate risk.Credit risk is the risk that the Fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due.Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities.The credit risk of a particular issuer’s debt security may vary based on its priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of higher-ranking senior securities may receive amounts otherwise payable to the holders of more junior securities.Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise.In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Table of Contents - SAI 6 High Yield Fixed-Income Securities.Higher yield fixed-income securities and loans, often referred to as “junk bonds” or “leveraged loans,” are lower-grade debt instruments that generally offer higher yields than other debt securities.They can also carry a greater risk of default, which is the risk that the issuer will not make interest or principal payments when due.In the event of an unanticipated default, the Fund would experience a reduction in its income, and could expect a decline in the market value of the securities affected by the default.During an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress that adversely affects their ability to service their principal and interest payment obligations, to meet projected business goals and to obtain additional financing, and any of these factors could lead to a default. The market prices of lower-grade debt securities are generally less sensitive to interest rate changes than higher rated investments but are more sensitive to adverse economic or political conditions and negative, individual issuer developments.Lower-grade debt securities may also have less liquid markets than higher rated debt securities, and their liquidity may be more heavily impacted by adverse economic, political or issuer conditions.Negative publicity or investor perceptions, as well as new or proposed laws, may also have a significant impact on the market for these debt securities. Credit quality of lower-grade securities can change suddenly and unexpectedly, and even recently-issued credit ratings may not fully reflect the actual risks posed by a particular higher yielding, high-risk debt security.For these reasons, the Adviser uses independent and ongoing review of credit quality in addition to the national rating organizations in selecting debt securities for the Fund. Unrated Debt Securities.Unrated debt, while not necessarily lower in quality than rated securities, may not have as broad a market.Because of the size and perceived demand for the issue, among other factors, certain issuers may decide not to pay the cost of getting a rating for their debt securities.The creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the security, will be analyzed by the Adviser to determine whether to purchase unrated debt securities for the Fund. U.S. Government Obligations.The Fund may invest in various types of U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. Government or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, securities issued by the Government National Mortgage Association are supported by the full faith and credit of the U.S. Government.Securities issued by the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”) are supported only by the discretionary authority of the U.S. Government.In September 2008, at the direction of the U.S. Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency, a newly created independent regulator.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.No assurance can be given that the U.S. Treasury initiatives with respect to FNMA and FHLMC will be successful.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. Table of Contents - SAI 7 Repurchase Agreements.Under repurchase agreements, the seller of the security agrees to repurchase it from the Fund at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to the Fund, or the purchase and repurchase prices may be the same, with interest at a stated rate due to the Fund together with the repurchase price on repurchase.In either case, the income to the Fund is unrelated to the interest rate on the security itself.Such repurchase agreements will be made only with banks with assets of $500 million or more that are insured by the Federal Deposit Insurance Corporation or with government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.The Fund will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.The Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of the Fund’s net assets would be invested in illiquid securities including such repurchase agreements. For purposes of the 1940 Act, a repurchase agreement is deemed to be a loan from the Fund to the seller of the instrument that is subject to the repurchase agreement.It is not clear whether a court would consider the instrument acquired by the Fund subject to a repurchase agreement as being owned by the Fund or as being collateral for a loan by the Fund to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the instrument before its repurchase under a repurchase agreement, the Fund could encounter delays and incur costs before being able to sell the instrument.Delays may involve loss of interest or a decline in price of the instrument.If a court characterizes the transaction as a loan and a Fund has not perfected a security interest in the instrument, the Fund may be required to return the instrument to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, the Fund would be at the risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for the Fund, the Adviser seeks to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the instrument. Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the instrument.However, the Fund will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to the Adviser, the market value of which is equal to at least 100% of the amount invested by the Fund plus accrued interest, and the Fund will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its custodian.If the market value of the instrument subject to the repurchase agreement becomes less than the repurchase price (including interest), the Fund will direct the seller of the instrument to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that the Fund could be unsuccessful in seeking to enforce on the seller a contractual obligation to deliver additional securities. Reverse Repurchase Agreements.The Fund may borrow by entering into reverse repurchase agreements with the same parties with whom they may enter into repurchase agreements.Under a reverse repurchase agreement, the Fund sells securities and agrees to repurchase them at a mutually agreed upon price.At the time the Fund enters into a reverse repurchase agreement, it will establish and maintain a segregated account with an approved custodian containing liquid high-grade securities, marked-to-market daily, having a value not less than the repurchase price (including accrued interest).Reverse repurchase agreements involve the risk that the market value of securities retained in lieu of sale by the Fund may decline below the price of the securities the Fund has sold but is obliged to repurchase.If the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities.During that time, the Fund’s use of the proceeds of the reverse repurchase agreement effectively may be restricted.Reverse repurchase agreements create leverage, a speculative factor, and are considered borrowings for the purpose of the Funds’ limitations on borrowing. Table of Contents - SAI 8 Zero-Coupon Securities.The Fund may invest in zero-coupon securities as part of its investment strategy, without limitation.Zero-coupon securities make no periodic interest payments but are sold at a deep discount to their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, the liquidity of the security, and the issuer’s perceived credit quality.If the issuer defaults, the holder may not receive any return on his or her investment.Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other debt securities.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds that pay interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because they reflect a fixed rate of return.An investment in zero-coupon and delayed interest securities may cause the Fund to recognize income, and therefore the Fund may be required to make distributions to shareholders before the Fund receives any cash payments on its investment.The Fund may have to accordingly dispose of its portfolio investments under disadvantageous circumstances in order to generate sufficient cash to satisfy the distribution requirements for maintaining its status as a regulated investment company (“RIC”) under SubchapterM of the Internal Revenue Code of 1986, as amended (the “Code”). Variable-, Adjustable- And Floating-Rate Securities Variable-rate securities provide for automatic establishment of a new interest rate at fixed intervals (e.g., daily, monthly, semi-annually, etc.).Adjustments of interest rates of mortgages underlying adjustable rate mortgage-related securities (“ARMs”) usually are determined in accordance with a predetermined interest rate index and may be subject to certain limits.Floating-rate securities generally provide for automatic adjustment of the interest rate whenever some specified interest rate index changes.The interest rate on variable-, adjustable-, or floating-rate securities is ordinarily determined by reference to or is a percentage of a bank’s prime rate, the 90-day U.S. Treasury bill rate, the rate of return on commercial paper or bank certificates of deposit, an index of short-term interest rates or some other objective measure. Variable-, adjustable- and floating-rate securities frequently include a demand feature entitling the holder to sell the securities to the issuer at par. In many cases, the demand feature can be exercised at any time on seven days notice; in other cases, the demand feature is exercisable at any time on 30 days notice or on similar notice at intervals of not more than one year. Some securities that do not have variable or floating interest rates may be accompanied by puts producing similar results and price characteristics. Variable-rate demand notes include master demand notes that are obligations that permit a Fund to invest fluctuating amounts, which may change daily without penalty, pursuant to direct arrangements between the Fund, as lender, and the borrower.The interest rates on these notes fluctuate from time to time.The issuer of such obligations normally has a corresponding right, after a given period, to prepay in its discretion the outstanding principal amount of the obligations plus accrued interest upon a specified number of days notice to the holders of such obligations.The interest rate on a floating-rate demand obligation is based on a known lending rate, such as a bank’s prime rate, and is adjusted automatically each time such rate is adjusted.The interest rate on a variable-rate demand obligation is adjusted automatically at specified intervals.Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks.Because these obligations are direct lending arrangements between the lender and borrower, it is not contemplated that such instruments will generally be traded.There generally is not an established secondary market for these obligations, although they are redeemable at face value.Accordingly, where the obligations are not secured by letters of credit or other credit support arrangements, the Fund’s right to redeem is dependent on the ability of the borrower to pay principal and interest on demand. Table of Contents - SAI 9 In addition, each variable-, adjustable- and floating-rate obligation must meet the credit quality requirements applicable to all of the Fund’s investments at the time of purchase.When determining whether such an obligation meets the Fund’s credit quality requirements, the Fund may look to the credit quality of the financial guarantor providing a letter of credit or other credit support arrangement. Options, Futures and Related Strategies General.The Fund may use certain options (both traded on an exchange and over-the-counter (“OTC”)), futures contracts (sometimes referred to as “futures”), options on futures contracts and swap agreements (collectively, “Financial Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Fund’s position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions. The use of Financial Instruments is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the Commodity Futures Trading Commission.In addition, the Fund’s ability to use Financial Instruments will be limited by tax considerations. In addition to the instruments, strategies and risks described below and in the Prospectus, the Adviser may discover additional opportunities in connection with Financial Instruments and other similar or related techniques.These new opportunities may become available as the Adviser develops new techniques, as regulatory authorities broaden the range of permitted transactions and as new Financial Instruments or other techniques are developed.The Adviser may utilize these opportunities to the extent that they are consistent with the Fund’s investment objective and permitted by the Fund’s investment limitations and applicable regulatory authorities. Special Risks.The use of Financial Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Financial Instruments are described in the sections that follow. 1. Successful use of most Financial Instruments depends upon the Adviser’s ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Adviser may still not result in a successful transaction.The Adviser may be incorrect in its expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. 2. Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from imposition of daily price fluctuation limits or trading halts. Table of Contents - SAI 10 3. As described below, the Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Financial Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If the Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.The Fund’s ability to close out a position in a Financial Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by the Fund on options transactions. Cover.Transactions using Financial Instruments, other than purchased options, expose the Fund to an obligation to another party.The Fund will not enter into any such transactions unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.The Fund will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with an approved custodian, in the prescribed amount as determined daily. Assets used as cover or held in an account cannot be sold while the position in the corresponding Financial Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of the Fund’s assets to cover accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.Options currently are traded on the Chicago Board Options Exchange (“CBOE”), the NYSE Amex and other exchanges, as well as the OTC markets. By buying a call option on a security, the Fund has the right, in return for the premium paid, to buy the security underlying the option at the exercise price.By writing (selling) a call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, the Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price.By writing a put option, the Fund becomes obligated during the term of the option to purchase the securities underlying the option at the exercise price. Because options premiums paid or received by the Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. Table of Contents - SAI 11 The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, the Fund may terminate its obligation under a call or put option that it has written by purchasing an identical call or put option.This is known as a closing purchase transaction.Conversely, the Fund may terminate a position in a put or call option it had purchased by writing an identical put or call option.This is known as a closing sale transaction.Closing transactions permit the Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Risks of Options on Commodities, Currencies and Securities.Exchange-traded options in the United States are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between the Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when the Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction. The Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that the Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, the Fund might be unable to close out an OTC option position at any time prior to its expiration. If the Fund were unable to effect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by the Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. Options on Indices.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being greater than (in the case of a call) or less than (in the case of put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500® Index, the NYSE Composite Index or the NYSE Arca Index or on a narrower index such as the Philadelphia Stock Exchange Over-the-Counter Index. Each of the exchanges has established limitations governing the maximum number of call or put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Fund may buy or sell. Puts and calls on indices are similar to puts and calls on securities or futures contracts except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities or futures contracts.When the Fund writes a call on an index, it receives a premium and agrees that, prior to the expiration date, the purchaser of the call, upon exercise of the call, will receive from the Fund an amount of cash if the closing level of the index upon which the call is based is greater than the exercise price of the call.The amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”), which determines the total value for each point of such difference.When the Fund buys a call on an index, it pays a premium and has the same rights to such call as are indicated above.When the Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is determined by the multiplier, as described above for calls.When the Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. Table of Contents - SAI 12 Risks of Options on Indices.If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. OTC Options.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract.While this type of arrangement allows the Fund great flexibility to tailor the option to its needs, OTC options generally involve greater risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. Futures Contracts and Options on Futures Contracts.A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When the Fund writes an option on a futures contract, it becomes obligated, in return for the premium paid, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If the Fund writes a call, it assumes a short futures position.If it writes a put, it assumes a long futures position.When the Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Whether the Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of the Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited.The Fund only purchases and sells futures contracts and options on futures contracts that are traded on a U.S. exchange or board of trade. No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract the Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to the Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Table of Contents - SAI 13 Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of the Fund’s obligations to or from a futures commission merchant.When the Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when the Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If the Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price.Once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. If the Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.The Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, the Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks of Futures Contracts and Options Thereon.The ordinary spreads between prices in the cash and futures markets (including the options on futures markets), due to differences in the natures of those markets, are subject to the following factors, which may create distortions.First, all participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions, which could distort the normal relationships between the cash and futures markets.Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery.To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion.Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities market.Therefore, increased participation by speculators in the futures market may cause temporary price distortions. Combined Positions.The Fund may purchase and write options in combination with each other.For example, the Fund may purchase a put option and write a call option on the same underlying instrument in order to construct a combined position whose risk and return characteristics are similar to selling a futures contract.Another possible combined position would involve writing a call option at one strike price and buying a call option at a lower price, in order to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. Table of Contents - SAI 14 Swap Agreements The Fund may enter into swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a day to more than one year.In a standard “swap” transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The gross returns to be exchanged or “swapped” between the parties are calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested in a “basket” of securities representing a particular index. Most swap agreements entered into by the Fund calculate the obligations of the parties to the agreement on a “net basis.”Consequently, the Fund’s current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).Payments may be made at the conclusion of a swap agreement or periodically during its term. Swap agreements do not involve the delivery of securities or other underlying assets.Accordingly, if a swap is entered into on a net basis and, if the other party to a swap agreement defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive, if any. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to a swap agreement entered into on a net basis will be accrued daily and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be maintained in an account with the Fund’s custodian that satisfies the 1940 Act.The Fund will also establish and maintain such accounts with respect to its total obligations under any swaps that are not entered into on a net basis.Obligations under swap agreements so covered will not be construed to be “senior securities” for purposes of the Fund’s investment restriction concerning senior securities. Because they are two-party contracts and may have terms of greater than seven days, swap agreements may be considered to be illiquid for the Fund’s illiquid investment limitations.The Fund will not enter into any swap agreement unless the Adviser believes that the other party to the transaction is creditworthy.The Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Fund may enter into a swap agreement in circumstances where the Adviser believes that it may be more cost effective or practical than buying the underlying securities or a futures contract or an option on such securities.The counterparty to any swap agreement will typically be a bank, investment banking firm or broker/dealer.The counterparty will generally agree to pay the Fund the amount, if any, by which the notional amount of the swap agreement would have increased in value had it been invested in the particular stocks represented in the index, plus the dividends that would have been received on those stocks.The Fund will agree to pay to the counterparty a floating rate of interest on the notional amount of the swap agreement plus the amount, if any, by which the notional amount would have decreased in value had it been invested in such stocks.Therefore, the return to the Fund on any swap agreement should be the gain or loss on the notional amount plus dividends on the stocks less the interest paid by the Fund on the notional amount. The swap market has grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation.As a result, the swap market has become relatively liquid in comparison with the markets for other similar instruments that are traded in the OTC market.The Adviser, under the supervision of the Board, is responsible for determining and monitoring the liquidity of Fund transactions in swap agreements.The use of equity swaps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. Table of Contents - SAI 15 Foreign Investments and Currencies The Fund may make investments in securities of non-U.S. issuers (“foreign securities”), including U.S. dollar-denominated securities, foreign securities and securities of companies incorporated outside the U.S. Risks of Investing in Foreign Securities.Investments in foreign securities involve certain inherent risks, including the following: Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations.The Fund may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency.Such changes will also affect the Fund’s income.The value of the Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.Foreign securities in which the Fund invests will be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and the Fund’s investments in foreign securities may be less liquid and more volatile than its investments in U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in United States markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Fund to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Taxes.The interest and dividends payable on certain of the Fund’s foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to Fund shareholders. Costs.To the extent that the Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, since the cost of maintaining the custody of foreign securities is higher. Table of Contents - SAI 16 Emerging Markets.Some of the securities in which the Fund may invest may be located in developing or emerging markets, which entail additional risks, including less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict the Fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. In considering whether to invest in the securities of a foreign company, the Adviser may consider such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Fund will be invested in foreign companies and countries and depositary receipts will fluctuate from time to time, depending on the Adviser’s assessment of prevailing market, economic and other conditions. Forward Currency Contracts The Fund may enter into forward currency contracts.A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.For example, the Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase.Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell.Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. Initial Public Offerings The Fund may purchase shares issued in initial public offerings (“IPOs”).Because IPO shares frequently are volatile in price, the Fund may hold IPO shares for a very short period of time.This may increase the turnover of the Fund’s portfolio and may lead to increased expenses to the Fund, such as brokerage commissions and transaction costs.By selling shares, the Fund may realize taxable capital gains that it will subsequently distribute to shareholders.Investing in IPOs increases risk because IPO shares are frequently volatile in price.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Private Placements and Restricted Securities The Fund may invest in restricted securities (securities with limited transferability under the securities laws) acquired from the issuer in “private placement” transactions.Private placement securities are not registered under the Securities Act of 1933, as amended (the “Securities Act”), and are subject to restrictions on resale.They are eligible for sale only to certain qualified institutional buyers, like the Fund, and are not sold on a trading market or exchange.While private placement securities offer attractive investment opportunities otherwise not available on an open market, because such securities are available to few buyers, they are often both difficult to sell and to value.Certain of the Fund’s investments may be placed in smaller, less seasoned, issuers that present a greater risk due to limited product lines and/or financial resources.The issuer of privately placed securities may not be subject to the disclosure and other investor protection requirements of a public trade.Additionally, the Fund could obtain material non-public information from the issuer of such securities that would restrict the Fund’s ability to conduct portfolio transactions. Table of Contents - SAI 17 Privately placed securities can usually only be resold to other qualified institutional buyers, or in a private transaction, or to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration.The Fund may incur more costs in the disposition of such securities because of the time and legal expense required to negotiate a private placement.Because of the limited market, the Fund may find it difficult to sell the securities when it finds it advisable to do so and, to the extent such securities are sold in private negotiations, they may be sold for less than the price for which they were purchased or less than their fair market value. Privately placed securities cannot be resold to the public unless they have been registered under the Securities Act or pursuant to an exemption, such as Rule 144A.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described below in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from registration in Section 4(2) of the Securities Act (“4(2) Paper”).The Adviser will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board of Trustees.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Adviser, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, the Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. When-Issued Securities The Fund may purchase securities on a when-issued basis.These transactions involve a commitment by the Fund to purchase or sell particular securities with payment and delivery taking place at a future date, and permit the Fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market action.No income accrues to the purchaser of a security on a when-issued basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a when-issued basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund will only make commitments to purchase securities on a when-issued basis with the intention of actually acquiring the securities but may sell them before the settlement date if it is deemed advisable. Securities Lending The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The value of the loaned securities may not exceed one-third of the Fund’s total net assets and loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.The Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.The Fund may pay reasonable administrative and custodial fees in connection with loans of portfolio securities and may pay a portion of the interest or fee earned thereon to the borrower or a placing broker. In determining whether or not to lend a security to a particular broker, dealer or financial institution, the Adviser considers all relevant facts and circumstances, including the size, creditworthiness and reputation of the broker, dealer or financial institution.Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral.Any fee income received from a borrower in lieu of a dividend payment on a borrowed security will not constitute “qualified dividend” income for federal income tax purposes, which is generally taxed at the same rate as long-term capital gains for federal income tax purposes.The Fund will be responsible for the risks associated with the investment of the cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.While the Fund does not have the right to vote securities on loan, it would terminate the loan and regain the right to vote if that were considered important with respect to the investment. Table of Contents - SAI 18 Borrowing The Fund may borrow to increase its portfolio holdings of securities.The Fund will limit its borrowing to an amount not to exceed one-third of its total assets.Such borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This allows the Fund to borrow for such purposes an amount (when taken together with any borrowings for temporary or emergency purposes as described below) equal to as much as 50% of the value of its net assets (not including such borrowings).If such asset coverage should decline to less than 300% due to market fluctuations or other reasons, the Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. The Fund may also be deemed to be borrowing when entering into certain derivative transactions such as certain options, futures, forwards or swap transactions.This type of borrowing is generally referred to as economic leverage. The use of borrowing by the Fund involves special risk considerations that may not be associated with other funds having similar policies. Since substantially all of the Fund’s assets fluctuate in value, whereas the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with its lender, the asset value per share of the Fund will tend to increase more when its portfolio securities increase in value and decrease more when its portfolio securities decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, the Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales.The interest which the Fund must pay on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs which will reduce or eliminate any net investment income and may also offset any potential capital gains.Unless the appreciation and income, if any, on assets acquired with borrowed funds exceed the costs of borrowing, the use of leverage will diminish the investment performance of the Fund compared with what it would have been without leverage. Illiquid Securities The Fund is limited by its restrictions to investing only up to 15% of its net assets in securities that are illiquid at the time of purchase, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Illiquid securities present the risks that the Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on the Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.The Adviser is responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees). Table of Contents - SAI 19 The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities, which may not exceed 15% of the Fund’s net assets.Investing in Rule144A securities could have the effect of increasing the level of the Fund’s illiquidity to the extent that the Fund, at a particular point in time, may be unable to find qualified institutional buyers interested in purchasing the securities.The Fund is permitted to sell restricted securities to qualified institutional buyers. Temporary Strategies; Cash or Similar Investments For temporary defensive purposes, up to 100% of the Fund’s total assets may be invested in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ advisory fees and operational expenses. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, and this may result in the Fund not achieving its investment objective during that period.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. The Fund may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If the Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred by a fund that invests only in debt obligations of U.S. domestic issuers.See “Foreign Investments” above.Such risks include future political and economic developments, the possible imposition of withholding taxes by the particular country in which the issuer is located on interest income payable on the securities, the possible seizure or nationalization of foreign deposits, the possible establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the payment of principal and interest on these securities. Table of Contents - SAI 20 Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans which may be made and interest rates which may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in the Prospectus, the Fund may make interest bearing time or other interest bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations. The Fund may invest in certificates of deposit (interest bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short Term Notes and Other Corporate Obligations. The Fund may invest a portion of its assets in commercial paper and short term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paper and short term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Adviser to be of comparable quality.These rating symbols are described in Appendix A. Table of Contents - SAI 21 Investment Restrictions Fundamental Investment Restrictions The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of the Fund, as defined under the 1940 Act.Under the 1940 Act, the vote of the holders of a “majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented; or (ii)more than 50% of the outstanding shares of the Fund. The Fund may not: 1. issue senior securities, except to the extent permitted by the 1940 Act or any rules, exemptions or interpretations thereunder that may be adopted, granted or issued by the SEC; 2. borrow money, except to the extent permitted by the 1940 Act, or any rules, exemptions or interpretations thereunder that may be adopted, granted or issued by the SEC; 3. underwrite the securities of other issuers (except that the Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the Securities Act); 4. purchase or sell real estate or interests in real estate, unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 5. purchase or sell commodities or commodities contracts, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent the Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by commodities, or investing in precious metals in accordance with the Fund’s investment objective and policies set forth in the Prospectus; 6. make loans of money (except for the lending of the Fund’s portfolio securities and purchases of debt securities consistent with the investment policies of the Fund); 7. with respect to 75% of its total assets, purchase the securities of any one issuer if, immediately after and as a result of such purchase, (a) the value of the Fund’s holdings in the securities of such issuer exceeds 5% of the value of the Fund’s total assets, or (b) the Fund owns more than 10% of the outstanding voting securities of the issuer (with the exception that this restriction does not apply to a Fund’s investments in the securities of the U.S. Government, or its agencies or instrumentalities, or other investment companies). In addition, the Fund has adopted the following fundamental policy with respect to concentration of its assets in any one industry.For purposes of these policies, the Fund is concentrated in an industry if 25% or more of the Fund’s total assets are invested in the securities of issuers in that industry: 1. The Fund may not concentrate its assets in the securities of any one industry , except that the foregoing does not apply to securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Table of Contents - SAI 22 Non-Fundamental Investment Restrictions The following lists the non-fundamental investment restriction applicable to the Fund.This restriction can be changed by the Board of Trustees, but the change will only be effective after prior written notice is given to shareholders of the Fund. 1. The Fund may not invest more than 15% of the value of its net assets, computed at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, OTC options, and repurchase agreements providing for settlement in more than seven days after notice. Except with respect to the limitations on borrowing and investments in illiquid securities, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by the Fund will not be considered a violation. Management of the Fund Board of Trustees The management and affairs of the Fund are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Fund and appoints the officers who conduct the daily business of the Fund. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Table of Contents - SAI 23 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Independent Trustees Michael D. Akers, Ph.D. 615 E. Michigan St. Milwaukee, WI 53202 Age: 57 Trustee Indefinite Term; Since August 22, 2001 [31] Professor and Chair, Department of Accounting, Marquette University (2004-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 56 Trustee Indefinite Term; Since August 22, 2001 [31] Pilot, Frontier/Midwest Airlines, Inc. (airline company) (1986-present). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 69 Trustee Indefinite Term; Since October 23, 2009 [31] Retired; Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (an investment management firm) (1994-2011); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (a broker-dealer) (1997-2007). Independent Trustee, Gottex Multi-Asset Endowment fund complex (three closed-end investment companies); Independent Trustee, Gottex Multi-Alternatives fund complex (three closed-end investment companies); Independent Manager, Ramius IDF, fund complex (two closed-end investment companies). Table of Contents - SAI 24 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 50 Chairperson, and Trustee Indefinite Term; Since August 22, 2001 [31] Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John P. Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 55 President and Principal Executive Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-Present). N/A Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 39 Vice President, Treasurer and Principal Financial and Accounting Officer Indefinite Term; Since January 24, 2013 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-present). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 33 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Robert M. Slotky 615 E. Michigan St. Milwaukee, WI53202 Age: 65 Chief Compliance Officer, Vice President and Anti-Money Laundering Officer Indefinite Term; Since January 26, 2011 N/A Senior Vice President, U.S. Bancorp Fund Services, LLC (July 2001 - present). N/A Table of Contents - SAI 25 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee During the Past Five Years Jesse J. Schmitting 615 E. Michigan St. Milwaukee, WI 53202 Age: 31 Assistant Treasurer Indefinite Term; Since July 21, 2011 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2008-present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Fund’s principal underwriter. The Role of the Board of Trustees The Board provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, Distributor, Administrator, Custodian, and Transfer Agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the Adviser, Distributor, Administrator, Custodian and Transfer Agent.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust, and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Interested Trustee – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, who are Trustees who are not affiliated with the Adviser or its affiliates, or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee is comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC (the “Distributor”), which acts as principal underwriter to the Fund and many of the Trust’s other underlying funds.Mr. Neuberger also serves as Executive Vice President of U.S. Bancorp Fund Services, LLC, the Fund’s administrator (the “Administrator”).The Trust has not appointed a lead Independent Trustee. Table of Contents - SAI 26 In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board’s oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Table of Contents - SAI 27 Michael D. Akers, Ph.D., CPA.Dr. Akers has served as an Independent Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Dr. Akers is a certified public accountant, a certified fraud examiner, a certified internal auditor and a certified management accountant.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Gary A. Drska.Mr. Drska has served as an Independent Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Pilot of Frontier/Midwest Airlines, Inc., an airline company, since 1986.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as an Interested Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of the Administrator, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Jonas B. Siegel, CPA.Mr. Siegel has served as a Trustee of the Trust since November 2009.Mr. Siegel has served, since 2010, as a trustee of the Gottex Multi-Asset Endowment fund complex and the Gottex Multi-Alternatives fund complex, each of which is comprised of three closed-end investment companies, and since 2011, as an Independent Manager of the Ramius IDF fund complex, which is comprised of two closed-end investment companies.Mr. Siegel previously served as the Managing Director, Chief Administrative Officer and Chief Compliance Officer of Granite Capital International Group, L.P., an investment management firm, from 1994 to 2011, and also previously served as Vice President, Secretary, Treasurer and Chief Compliance Officer of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, Chief Administrative Officer and Chief Compliance Officer of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Mr. Siegel is a certified public accountant.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of the date of this SAI, no Trustee of the Trust beneficially owned shares of the Fund or any other series of the Trust. Furthermore, as of the date of this SAI, neither the Trustees who are not “interested” persons of the Fund, nor members of their immediate families, own securities beneficially, or of record, in the Adviser, the Distributor or any of their affiliates.During the past two years ended December 31, 2012, neither the Trustees who are not “interested” persons of the Fund nor members of their immediate families, have had a direct or indirect interest, the value of which exceeds $120,000 in: (i) the Adviser, the Distributor or any of their affiliates, or (ii) any transaction or relationship in which any such entity, the Fund, any officer of the Fund, or any of their affiliates was a party. Table of Contents - SAI 28 Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the Independent Trustees.The Audit Committee reviews financial statements and other audit-related matters for the Fund.The Audit Committee also holds discussions with management and with the Fund’s independent auditor concerning the scope of the audit and the auditor’s independence. Nominating Committee.The Trust has a Nominating Committee, which is comprised of the Independent Trustees.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary. The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws. Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently comprised of Mr. John Buckel, Ms. Jennifer Lima, and Mr. Jesse Schmitting, who each serve as an officer of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available. As the Fund is new, none of the Trust’s committees have met with respect to the Fund. Trustee Compensation The Independent Trustees receive a retainer fee of $40,000 per year, $2,000 for each in-person meeting and $1,000 per Board meeting via telephone from the Trust for all funds contained in the Trust, as well as reimbursement for expenses incurred in connection with attendance at meetings.Interested Trustees of the Trust do not receive any compensation for their service as Trustee.Because the Fund has recently commenced operations, the following compensation figures represent estimates for the current fiscal year ending May 31, 2014: Table of Contents - SAI 29 Name of Person/Position Aggregate Compensation from the Fund1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Fund and the Trust2 Paid to Trustees Dr. Michael D. Akers, Independent Trustee $[…] None None $[…] Gary A. Drska, Independent Trustee $[…] None None $[…] Jonas B. Siegel, Independent Trustee $[…] None None $[…] Joseph C. Neuberger, Interested Trustee None None None None 1 Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. 2 There are currently [thirty] other portfolios comprising the Trust. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of a Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control.A controlling person possesses the ability to control the outcome of matters submitted for shareholder vote by the Fund.As of the date of this SAI, there were no principal shareholders or control persons of the Fund. Investment Adviser Investment advisory services are provided to the Fund by the Adviser, Visium Asset Management, LP, pursuant to an investment advisory agreement (the “Advisory Agreement”).Mr. Jacob J. Gottlieb, Chief Investment Officer of the Adviser, is considered to be a control person of the Adviser due to his beneficial ownership of more than 25% of the firm.After an initial two-year period, the Advisory Agreement continues in effect from year to year, only if such continuance is specifically approved at least annually by: (i) the Board of Trustees or the vote of a majority of the outstanding voting securities of the Fund; and (ii) the vote of a majority of the Trustees of the Trust who are not parties to the Advisory Agreement nor interested persons thereof, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement is terminable without penalty by the Trust, on behalf of the Fund, upon 60 days’ written notice to the Adviser, when authorized by either: (i) a majority vote of the outstanding voting securities of the Fund; or (ii) by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice to the Trust.The Advisory Agreement will automatically terminate in the event of its “assignment,” as defined under the 1940 Act.The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from the Fund a management fee computed daily and paid monthly, based on a rate equal to 1.25% of the Fund’s average annual net assets, as specified in the Prospectus.However, the Adviser may voluntarily agree to waive a portion of the management fees payable to it on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive management fees and/or reimburse Fund expenses. Table of Contents - SAI 30 Fund Expenses.The Fund is responsible for its own operating expenses.The Adviser has agreed to waive management fees payable to it by the Fund and/or to reimburse the Fund’s operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, dividends and interest expenses on short positions, brokerage commissions, and extraordinary expenses) to the limit set forth in the “Fees and Expenses of the Fund” tables in the Prospectus.Any such reimbursements made by the Adviser in its management fees or reimbursement of expenses that are the Fund’s obligation are subject to reimbursement by the Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the limitation on Fund expenses.The Adviser is permitted to be reimbursed only for management fee waivers and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses. Portfolio Managers As disclosed in the Prospectus, Mr. Francis X. Gallagher and Mr. Peter A. Drippé serve as the portfolio managers of the Fund (each, a “Portfolio Manager,” and collectively, the “Portfolio Managers”). Other Accounts Managed by the Portfolio Managers The table below identifies, for each Portfolio Manager of the Fund, the number of accounts managed (excluding the Fund) and the total assets in such accounts, within each of the following categories: registered investment companies, other pooled investment vehicles, and other accounts.Asset amounts have been rounded and are approximate as of February 1, 2013. Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed (in millions) Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance (in millions) Francis X. Gallagher Other Registered Investment Companies 1 $4 million 0 $0 Other Pooled Investment Vehicles 1 $57 million 1 $57 million Other Accounts 0 $0 0 $0 Peter A. Drippé Other Registered Investment Companies 1 $4 million 0 $0 Other Pooled Investment Vehicles 2 $112 million 2 $112 million Other Accounts 0 $0 2 $0 Table of Contents - SAI 31 Material Conflicts of Interest The Portfolio Managers’ management of “other accounts” may give rise to potential conflicts of interest in connection with the management of the Fund’s investments, on the one hand, and the investments of the other accounts, on the other.The other accounts may have the same investment objective as the Fund but may be subject to different management fee structures than the Fund.Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the Portfolio Managers could favor one account over another.Another potential conflict could include the Portfolio Managers’ knowledge about the size, timing and possible market impact of Fund trades, whereby the Portfolio Managers could use this information to the advantage of other accounts and to the disadvantage of the Fund.However, the Adviser has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. Portfolio Manager Compensation The Portfolio Managers receive compensation in the form of a fixed base salary and additional bonus compensation based upon a variety of factors, which may include the overall performance and profitability of the Adviser and the overall performance of and profit generated by the accounts managed by the Portfolio Managers.The Portfolio Managers’ compensation is not entirely based upon the performance of the Fund or the value of the Fund’s assets. Ownership of Securities in the Fund by the Portfolio Managers As of the date of this SAI, the Portfolio Managers beneficially owned shares of the Fund as shown below: Portfolio Manager Dollar Range of Equity Securities in the Fund1 Francis X. Gallagher Over $100,000 Peter A. Drippé Over $100,000 1 Reflects shares owned of a limited partnership that reorganized into the Fund on […], 2013, which was managed by the Adviser and had an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund (the “Predecessor Fund”). Service Providers Pursuant to an administration agreement (the “Administration Agreement”) between the Trust and the Administrator, U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, Wisconsin, 53202, acts as the Fund’s administrator.The Administrator provides certain administrative services to the Fund, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.USBFS also acts as fund accountant (“Fund Accountant”), transfer agent (“Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust.For its administration and fund accounting services, the Administrator receives from the Fund a combined fee computed daily and payable monthly based on the Fund’s average net assets at the rate of 0.10% of average net assets on the first $75 million, 0.08% of average net assets on the next $250 million, and 0.05% on the balance, all subject to an annual minimum fee of $64,000. Table of Contents - SAI 32 Pursuant to a custody agreement between the Trust and the Fund, U.S. Bank, N.A., an affiliate of USBFS, serves as the custodian of the Fund’s assets (the “Custodian”), whereby the Custodian provides custody services for fees on a transaction basis plus out-of-pocket expenses.The Custodian’s address is 1555 North River Center Drive, Milwaukee, Wisconsin, 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.U.S. Bank, N.A. and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Legal Counsel Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Fund. Independent Registered Public Accounting Firm […], serves as the independent registered public accounting firm for the Fund. Distribution and Servicing of Fund Shares The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with the Distributor, Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, WI 53202, pursuant to which the Distributor acts as the Fund’s principal underwriter, provides certain administration services and promotes and arranges for the sale of the Fund’s shares.The offering of the Fund’s shares is continuous, and the Distributor distributes the Fund’s shares on a best efforts basis.The Distributor is not obligated to sell any certain number of shares of the Fund.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the FINRA. The Distribution Agreement has an initial term of up to two years and will continue in effect only if its continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on 60days’ written notice when authorized either by a majority vote of the outstanding voting securities of the Fund or by vote of a majority of the Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined in the 1940Act) of the Trust, or by the Distributor on 60days’ written notice.The Distribution Agreement will automatically terminate in the event of its “assignment” (as defined in the 1940Act). Rule 12b-1 Distribution Plan As noted in the Prospectus, the Fund has adopted a distribution and shareholder servicing plan pursuant to Rule 12b-1 under the 1940 Act (the “Distribution Plan”) on behalf of the Investor Class shares of the Fund.Under the Distribution Plan, the Fund pays a fee to the Distributor (the “Distribution Fee”) for distribution and shareholder services on behalf of the Investor Class shares of the Fund.The Distribution Fee is an annual fee at the rate of 0.25% of the Fund’s average daily NAV attributable to Investor Class shares.The Distribution Plan provides that the Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services.Institutional Class shares of the Fund are not subject to the Distribution Plan and do not pay 12b-1 distribution fees. The Distribution Fee is payable to the Distributor regardless of the distribution-related expenses actually incurred on behalf of Investor Class shares of the Fund.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by the Investor Class shares of the Fund during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. Table of Contents - SAI 33 The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Investor Class shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to the Fund, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that the Fund may, from time to time, deem advisable. The Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Fund, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, cast in person at a meeting called for that purpose.It is also required that the Trustees who are not “interested persons” of the Fund, select and nominate all other Trustees who are not “interested persons” of the Fund.The Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of the Fund’s Investor Class shares outstanding.All material amendments to the Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. The Distribution Plan requires that the Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the Fund, as defined in the 1940 Act, and no Qualified Trustee of the Funds, has or had a direct or indirect financial interest in the Distribution Plan or any related agreement. As noted above, the Distribution Plan provides for the ability to use Investor Class assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Investor Class shares (distribution services).The payments made by the Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Investor Class shares of the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from the Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under the Distribution Plan, the Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, the Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Fund is discussed. To the extent these asset-based fees and other payments made under the Distribution Plan to these financial intermediaries for the distribution services they provide to the Fund’s Investor Class shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from the Fund.In addition, the Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing the Fund’s Investor Class shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. Table of Contents - SAI 34 Shareholder Servicing Plan The Fund has adopted a Shareholder Servicing Plan to pay for shareholder support services from the Fund’s assets pursuant to a Shareholder Servicing Agreement in an amount not to exceed 0.10% of the Fund’s average daily net assets.The Fund is responsible for paying a portion of shareholder servicing fees to various shareholder servicing agents who have entered into shareholder servicing agreements with the Fund, and perform shareholder servicing functions and maintenance of shareholder accounts on behalf of Fund shareholders. Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser determines which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the OTC market will generally be executed directly with a “market-maker” unless, in the opinion of the Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Fund will be effected through broker-dealers (including banks) that specialize in the types of securities that the Fund will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors available, will be considered in making these determinations.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Adviser considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Fund, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by FINRA and the SEC.Portfolio transactions may also be placed with broker-dealers in which the Adviser has invested on behalf of the Fund and/or client accounts. While it is the Fund’s general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Fund, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Adviser, even if the specific services are not directly useful to the Fund and may be useful to the Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s overall responsibilities to the Fund. Table of Contents - SAI 35 Investment decisions for the Fund are made independently from those of other client accounts.Nevertheless, it is possible that at times identical securities will be acceptable for both the Fund and one or more of such client accounts.In such event, the position of the Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund.Notwithstanding the above, the Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Fund, over a period of time on a fair and equitable basis and in accordance with applicable law. Portfolio Turnover Portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction and brokerage commission costs and may generate capital gains, including short-term capital gains taxable to shareholders at ordinary income rates (for non-corporate shareholders, currently taxed at a maximum rate of 39.6%).To the extent that the Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Code of Ethics The Fund, the Adviser and the Distributor have each adopted a Code of Ethics under Rule 17j-1 of the 1940 Act.These Codes of Ethics permit, subject to certain conditions, personnel of the Adviser and Distributor to invest in securities that may be purchased or held by the Fund. Proxy Voting Procedures The Board of Trustees has adopted Proxy Voting Policies and Procedures (the “Proxy Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Adviser, subject to the Board of Trustee’s continuing oversight.The Proxy Policies require that the Adviser vote proxies received in a manner consistent with the best interests of the Fund and its shareholders.The Proxy Policies also require the Adviser to present to the Board of Trustees, at least annually, the Adviser’s Proxy Policies and a record of each proxy voted by the Adviser on behalf of the Fund, including a report on the resolution of all proxies identified by the Adviser as involving a conflict of interest. Table of Contents - SAI 36 In the event of a conflict between the interests of the Adviser and the Fund, the Proxy Policies provide that the conflict may be disclosed to the Board of Trustees or its delegate, who shall provide direction on how to vote the proxy.The Board of Trustees has delegated this authority to the Independent Trustees, and the proxy voting direction in such a case shall be determined by a majority of the Independent Trustees. The actual voting records relating to portfolio securities during the most recent 12-month period ended June 30 will be available without charge, upon request, by calling toll-free, 1-855-9VISIUM or by accessing the SEC’s website at www.sec.gov. The Adviser’s Proxy Voting Guidelines The Adviser seeks to vote proxies in a manner reasonably believed to be in the best interests of shareholders and not affected by any material conflict of interest.The Adviser’s primary purpose and fiduciary responsibility is to maximize shareholder value, which is defined as share price and dividend appreciation.The Adviser has engaged Institutional Shareholder Services (“ISS”) to provide end-to-end proxy voting services under which ISS will execute proxy ballots as the ISS research and vote recommendations are completed.The Adviser retains the ability to override ISS’s specific vote recommendations if the Adviser, in the exercise of its best judgment, concludes that such vote recommendations would not be in the best interest of the Fund’s shareholders. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Mr. Robert M. Slotky has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to: determining that the Distributor and the Transfer Agent have established proper anti-money laundering procedures; reporting suspicious and/or fraudulent activity; and a complete and thorough review of all new account applications.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. As a result of the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Adviser has also adopted the Portfolio Holdings Policies.Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser and the Board of Trustees have considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser and the Board of Trustees have also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Adviser, Distributor or any other affiliated person of the Funds.After due consideration, the Adviser and the Board of Trustees have determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. Table of Contents - SAI 37 The Board of Trustees exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by: (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, Codes of Ethics and other relevant policies of the Fund and its service providers by the CCO; (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act); and (3) by considering whether to approve any amendment to these Portfolio Holdings Policies.The Board of Trustees reserves the right to amend the Portfolio Holdings Policies at any time without prior notice in its sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports will be made available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. In the event of a conflict between the interests of the Fund and the interests of the Adviser, or an affiliated person of the Adviser, the CCO of the Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser who suspects a breach of this obligation must report the matter immediately to the CCO of the Adviser or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, is required to maintain the confidentiality of the information disclosed: the Administrator; the Fund Accountant; the Custodian; the Transfer Agent; the Fund’s independent registered public accounting firm; counsel to the Fund or the Board of Trustees (current parties are identified in this SAI); broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may be provided to additional third parties, in accordance with the Portfolio Holdings Policies, only when the Fund has a legitimate business purpose and the third party recipient is subject to a confidentiality agreement.[Currently, between the 5th and 10th business day of the month following a calendar quarter, the Fund provides its quarterly portfolio holdings to rating and ranking organizations, including Lipper, a Thomson Reuters Company, Morningstar, Inc., Standard & Poor's Financial Services, LLC, Bloomberg L.P., Thomson Reuters Corporation, Vickers Stock Research Corporation and Capital-Bridge, Inc.]Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. In no event shall the Adviser, its affiliates or employees, or the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. Table of Contents - SAI 38 Determination of Net Asset Value The NAV of the Fund’s shares will fluctuate and is determined as of the close of trading on the New York Stock Exchange (the “NYSE”) (generally 4:00p.m., Eastern time) each business day.The NYSE annually announces the days on which it will not be open for trading.The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.However, the NYSE may close on days not included in that announcement. The NAV per share is computed by dividing the value of the securities held by the Fund plus any cash or other assets (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) by the total number of shares in the Fund outstanding at such time. Net Assets Net Asset Value Per Share Shares Outstanding Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser and the Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. The Fund’s securities, including depositary receipts, which are traded on securities exchanges, are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. OTC securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term debt obligations with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60days of maturity or, if already held by the Fund on the 60thday, based on the value determined on the 61stday. All other assets of the Fund are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. Additional Purchase and Redemption Information The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. How to Purchase Shares You may purchase shares of the Fund directly from the Fund, or from securities brokers, dealers or other financial intermediaries (collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.The Fund may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Fund (each an “Authorized Intermediary”).If you transmit your purchase request to an Authorized Intermediary before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, shares will be purchased at the applicable price next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is an Authorized Intermediary. Table of Contents - SAI 39 Shares are purchased at the applicable price determined after the Transfer Agent or Authorized Intermediary receives your purchase request in good order, plus applicable sales charges.In most cases, in order to receive that day’s applicable price, the Transfer Agent must receive your order in good order before the close of regular trading on the NYSE (generally 4:00p.m., Eastern time). The Trust reserves the right in its sole discretion: (i)to suspend the continued offering of the Fund’s shares; (ii)to reject purchase orders in whole or in part when in the judgment of the Adviser or the Distributor such rejection is in the best interest of the Fund; and (iii)to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. How to Redeem Shares and Delivery of Redemption Proceeds You may redeem your Fund shares any day the NYSE is open for regular trading, either directly with the Fund or through your Financial Intermediary. Payments to shareholders for shares of the Fund redeemed directly from the Fund will be made as promptly as possible, but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Fund may suspend the right of redemption or postpone the date of payment during any period when (a)trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b)an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c)for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase. Telephone Redemptions Shareholders with telephone transaction privileges established on their account may redeem Fund shares by telephone.Upon receipt of any instructions or inquiries by telephone from the shareholder, the Fund or its authorized agents may carry out the instructions and/or respond to the inquiry consistent with the shareholder’s previously established account service options.For accounts with multiple owners, instructions or inquiries from any party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Fund and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. The Transfer Agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine.If the Transfer Agent fails to employ reasonable procedures, the Fund and the Transfer Agent may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact the Transfer Agent. Table of Contents - SAI 40 Redemption in-Kind The Fund does not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows the Fund to satisfy, in-kind, redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of the Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the net assets of the Fund in securities instead of cash.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash.Redemptions in-kind are taxed in the same manner as redemptions paid in cash. Federal Income Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund, as a series of the Trust, intends to qualify and elect to be treated as a RIC under SubchapterM of the Code, provided that the Fund complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.The Fund’s policy is to distribute to its shareholders all of its investment company taxable income and any net capital gain for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes.However, the Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes at the Fund level.If the Fund does not qualify as a RIC and is unable to obtain relief from such failure, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund. To qualify as a RIC, the Fund must derive at least 90% of its gross income from “good income,” which includes: (1) dividends, interest, certain payments with respect to securities loans and gains from the sale or other disposition of stock, securities or foreign currencies; and (2) other income (including but not limited to gains from options, futures or forward contracts) derived with respect to the Fund’s business of investing in such stock, securities or foreign currencies.Some Fund investments may produce income that will not qualify as good income for the purposes of this annual gross income requirement.There can be no assurance that the Fund will satisfy all requirements to be taxed as a RIC. If the Fund fails to distribute (or be deemed to have distributed) by December31 of each calendar year: (i)at least 98% of its ordinary income for such year; (ii)at least 98.2% of its capital gain net income for the 12-month period ending on October31 during such year (reduced by any net ordinary losses, but not below the Fund’s net capital gain for that period); and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax, the Fund will be subject to a 4% excise tax. Investment company taxable income generally consists of interest, dividends, net short-term capital gain and net gain from foreign currency transactions, less expenses.Net capital gain is the excess of the net long-term gain from the Fund’s sales or exchanges of capital assets over the net short-term loss from such sales or exchanges, taking into account any capital loss carryforward of the Fund.The Fund may elect to defer certain losses for tax purposes. Distributions of investment company taxable income are taxable to shareholders at ordinary income rates which, for non-corporate shareholders, are currently taxed at a maximum rate of 39.6%.For non-corporate shareholders, a portion of the Fund’s distributions of investment company taxable income may consist of “qualified dividend income” eligible for taxation at the reduced federal income tax rates applicable to long-term capital gains to the extent that the amount distributed is attributable to and reported as “qualified dividend income” and the shareholder meets certain holding period requirements with respect to its Fund shares.For corporate shareholders, a portion of the Fund’s distributions of investment company taxable income may qualify for the intercorporate dividends-received deduction to the extent the Fund receives dividends directly or indirectly from U.S. corporations, reports the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its shares.The aggregate amount so reported to either non-corporate or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by the Fund for its taxable year. Table of Contents - SAI 41 Distributions of net capital gain are taxable to non-corporate shareholders as long-term capital gain regardless of the length of time shares have been held.For non-corporate shareholders, long-term capital gain is currently taxed at a maximum rate of 20%.Distributions of net capital gain are not eligible for “qualified dividend income” treatment or the dividends-received deduction referred to in the previous paragraph. Distributions of any investment company taxable income and net capital gain will be taxable as described above whether received in additional Fund shares or in cash.Shareholders who choose to receive distributions in the form of additional Fund shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record and paid the following January are taxable as if received on December31.Distributions are generally includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. Certain individuals, trusts and estates may be subject to a Medicare tax of 3.8% (in addition to the regular income tax).The Medicare tax is imposed on the lesser of: (i) the taxpayer’s investment income, net of deductions properly allocable to such income; or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund’s distributions are includable in a shareholder’s investment income for purposes of this Medicare tax.In addition, any capital gain realized by a shareholder upon the sale or redemption of Fund shares is includable in such shareholder’s investment income for purposes of this Medicare tax. A sale or redemption of Fund shares, whether for cash or in-kind proceeds, may result in recognition of a taxable capital gain or loss.Gain or loss realized upon a sale or redemption will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and, if held for one year or less, as short-term capital gain or loss.Any loss realized upon a sale or redemption of shares held for six months or less will be treated as a long-term capital loss to the extent of any distributions of net capital gain received or deemed to be received with respect to such shares.In determining the holding period of such shares for this purpose, any period during which the shareholder’s risk of loss is offset by means of options, short sales, or similar transactions is not counted.Any loss realized upon a sale or redemption may be disallowed under certain wash sale rules to the extent shares of the same Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the sale or redemption.If a shareholder’s loss is disallowed under the wash sale rules, the basis of the new shares will be increased to preserve the loss until a future sale or redemption of the shares. Under the Foreign Account Tax Compliance Act (“FATCA”), the Fund may be required to withhold a generally nonrefundable 30% tax on distributions of investment company taxable income paid after December 31, 2013 and distributions of net capital gain and the gross proceeds of a sale, exchange, or redemption of Fund shares paid after December 31, 2016 to: (i) certain “foreign financial institutions” unless such foreign financial institution agrees to verify, monitor, and report to the IRS the identity of certain of its accountholders, among other things; and (ii) certain “non-financial foreign entities” unless such entity certifies to the Fund that it does not have any substantial U.S. owners or provides the name, address, and taxpayer identification number of each substantial U.S. owner, among other things.This FATCA withholding tax could also affect the Fund’s return on its investments in foreign securities or affect a shareholder’s return if the shareholder holds its Fund shares through a foreign intermediary.You are urged to consult your tax adviser regarding the application of this FATCA withholding tax to your investment in the Fund and the potential certification, compliance, due diligence, reporting, and withholding obligations to which you may become subject in order to avoid this withholding tax. Table of Contents - SAI 42 Except in the case of certain exempt shareholders, if a shareholder does not furnish the Fund with its correct Social Security Number or taxpayer identification number and certain certifications or the Fund receives notification from the IRS requiring backup withholding, the Fund is required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds at a rate of 28% for U.S. residents. Foreign taxpayers (including nonresident aliens) are generally subject to a flat withholding rate of 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention. This section is not intended to be a full discussion of federal income tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor. Distributions The Fund will generally receive income in the form of foreign currency gains and dividends and interest earned on the Fund’s investments in securities.This income, less the expenses incurred in its operations, is the Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of the Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Fund does not pay “interest” or guarantee any fixed rate of return on an investment in its shares. The Fund may also receive distributions of net capital gain from the Fund’s investments in ETFs and other mutual funds and may derive capital gains or losses in connection with sales or other dispositions (either actual or deemed) of its portfolio securities.Any net gain that the Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any capital loss carryforward), although a distribution from capital gains, will be distributed to shareholders with and as a part of the distributions of net investment income giving rise to ordinary income.If during any year the Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, the Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital loss carryforward) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time that the shares may have been held by the shareholders.Net capital losses realized by the Fund may be carried over indefinitely, and will generally retain their character as short-term or long-term capital losses.For more information concerning applicable capital gains tax rates, please consult your tax adviser. Table of Contents - SAI 43 Any distribution paid by the Fund reduces the Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to federal income taxes. Distributions will be reinvested in additional shares of the Fund unless the shareholder has otherwise indicated.Shareholders have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Cost Basis Reporting The Fund is required to report to the shareholders and the IRS the cost basis of Fund shares (“covered shares”) when a shareholder sells or redeems such shares.This reporting requirement does not apply to shares held through a tax-deferred arrangement, such as a 401(k) plan or an IRA, or to shares held by tax-exempt organizations, financial institutions, corporations (other than S corporations, banks, credit unions, and certain other entities and governmental bodies (“non-covered shares”).The Fund is not required to determine or report a shareholder’s cost basis in non-covered shares and is not responsible for the accuracy or reliability of any information provided for non-covered shares. The cost basis of a share is generally its purchase price adjusted for distributions, returns of capital, and other corporate actions.Cost basis is used to determine whether the sale or redemption of a share results in a gain or loss.If you sell or redeem covered shares during any year, then the Fund will report the gain or loss, cost basis, and holding period of such shares to the IRS and you on Consolidated Form 1099. A cost basis method is the method by which the Fund determines which specific covered shares are deemed to be sold or redeemed when a shareholder sells or redeems less than its entire holding of Fund shares and has made multiple purchases of Fund shares on different dates at differing NAVs.If a shareholder does not affirmatively elect a cost basis method, the Fund will use the average cost method, which averages the basis of all Fund shares in an account regardless of holding period, and shares sold or redeemed are deemed to be those with the longest holding period first.Each shareholder may elect in writing (and not over the telephone) any alternate IRS-approved cost basis method to calculate the cost basis in its shares.The default cost basis method applied by the Fund or the alternate method elected by a shareholder may not be changed after the settlement date of a disposition of Fund shares. If you hold Fund shares through a financial intermediary (or another nominee), please contact that broker or nominee with respect to the reporting of cost basis and available elections for your account. You are encouraged to consult your tax adviser regarding the application of these cost basis reporting rules and, in particular, which cost basis calculation method you should elect. Financial Statements As the Fund has recently commenced operations, there are no financial statements available at this time.Shareholders of the Fund will be informed of the Fund’s progress through periodic reports when those reports become available.Financial statements certified by the independent registered public accounting firm will be submitted to shareholders at least annually. Table of Contents - SAI 44 APPENDIX A - RATINGS DEFINITIONS Standard & Poor’s Issue Credit Rating Definitions A Standard & Poor’s issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs).It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated.The opinion reflects Standard & Poor’s view of the obligor’s capacity and willingness to meet its financial commitments as they come due, and may assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default. Issue credit ratings can be either long term or short term.Short-term ratings are generally assigned to those obligations considered short-term in the relevant market.In the U.S., for example, that means obligations with an original maturity of no more than 365 days—including commercial paper.Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations.The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating.Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s.The obligor’s capacity to meet its financial commitment on the obligation is strong.Within this category, certain obligations are designated with a plus sign (+).This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories.However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated ‘A-3’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B A short-term obligation rated ‘B’ is regarded as vulnerable and has significant speculative characteristics.The obligor currently has the capacity to meet its financial commitments; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitments. C A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. Table of Contents - SAI A-1 D A short-term obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation are not made on the due date, unless Standard & Poor’s believes that such payments will be made within any stated grace period.However, any stated grace period longer than five days will be treated as five business days.The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. SPUR (Standard & Poor’s Underlying Rating) A SPUR rating is a rating of a stand-alone capacity of an issue to pay debt service on a credit-enhanced debt issue, without giving effect to the enhancement that applies to it.These ratings are published only at the request of the debt issuer/obligor with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue.Standard & Poor’s maintains surveillance of an issue with a published SPUR. Dual Ratings Standard & Poor’s assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure.The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature.The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, ‘AAA/A-1+’).With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). The analyses, including ratings, of Standard & Poor’s and its affiliates (together Standard & Poor’s) are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any investment decisions.Standard & Poor’s assumes no obligation to update any information following publication.Users of ratings or other analyses should not rely on them in making any investment decision.Standard &Poor’s opinions and analyses do not address the suitability of any security. Standard & Poor’s does not act as a fiduciary or an investment advisor except where registered as such.While Standard & Poor’s has obtained information from sources it believes to be reliable, Standard & Poor’s does not perform an audit and undertakes no duty of due diligence or independent verification of any information it receives.Ratings and credit related opinions may be changed, suspended, or withdrawn at any time. Active Qualifiers (Currently applied and/or outstanding) Standard & Poor’s assigns qualifiers to ratings when appropriate.This section details active and inactive qualifiers. L Ratings qualified with ‘L’ apply only to amounts invested up to federal deposit insurance limits. p This suffix is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation.The ‘p’ suffix indicates that the rating addresses the principal portion of the obligation only.The ‘p’ suffix will always be used in conjunction with the ‘i’ suffix, which addresses likelihood of receipt of interest.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. Table of Contents - SAI A-2 i This suffix is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation.The ‘i’ suffix indicates that the rating addresses the interest portion of the obligation only.The ‘i’ suffix will always be used in conjunction with the ‘p’ suffix, which addresses likelihood of receipt of principal.For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. pi Ratings with a ‘pi’ suffix are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain.They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less comprehensive information than ratings without a ‘pi’ suffix.Ratings with a ‘pi’ suffix are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. preliminary Preliminary ratings, with the ‘prelim’ suffix, may be assigned to obligors or obligations, including financial programs, in the circumstances described below.Assignment of a final rating is conditional on the receipt by Standard & Poor’s of appropriate documentation.Standard & Poor’s reserves the right not to issue a final rating.Moreover, if a final rating is issued, it may differ from the preliminary rating. — Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. — Preliminary ratings are assigned to Rule 415 Shelf Registrations.As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor’s policies — Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor.Preliminary ratings may also be assigned to the obligors.These ratings consider the anticipated general credit quality of the reorganized or postbankruptcy issuer as well as attributes of the anticipated obligation(s). — Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently established when, in Standard & Poor’s opinion, documentation is close to final.Preliminary ratings may also be assigned to these entities’ obligations. — Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring, recapitalization, significant financing or other transformative event, generally at the point that investor or lender commitments are invited.The preliminary rating may be assigned to the entity and to its proposed obligation(s).These preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated obligation(s), assuming successful completion of the transformative event.Should the transformative event not occur, Standard & Poor’s would likely withdraw these preliminary ratings. — A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating. Table of Contents - SAI A-3 sf The (sf) suffix is assigned to all issues and issuers to which a regulation, such as the European Union Regulation on Credit Rating Agencies, requires the assignment of an additional symbol which distinguishes a structured finance instrument or obligor (as defined in the regulation) from any other instrument or obligor.The addition of this suffix to a credit rating does not change the definition of that rating or our opinion about the issue’s or issuer’s creditworthiness. t This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited Unsolicited ratings are those credit ratings assigned at the initiative of Standard & Poor’s and not at the request of the issuer or its agents. Inactive Qualifiers Inactive qualifiers are no longer applied or outstanding. * This symbol indicated continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows.Discontinued use in August 1998. c This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable.Discontinued use in January 2001. G The letter “G” following the rating symbol when a fund’s portfolio consists primarily of direct U.S. Government securities. pr The letters ‘pr’ indicate that the rating is provisional.A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project.This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion.The investor should exercise his own judgment with respect to such likelihood and risk. q A ‘q’ subscript indicates that the rating is based solely on quantitative analysis of publicly available information.Discontinued use in April 2001. r The ‘r’ modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating.The absence of an ‘r’ modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks.Standard & Poor’s discontinued the use of the ‘r’ modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Table of Contents - SAI A-4 Local Currency and Foreign Currency Ratings Standard & Poor’s issuer credit ratings make a distinction between foreign currency ratings and local currency ratings.An issuer’s foreign currency rating will differ from its local currency rating when the obligor has a different capacity to meet its obligations denominated in its local currency, vs. obligations denominated in a foreign currency. Table of Contents - SAI A-5 Moody’s Credit Rating Definitions Purpose The system of rating securities was originated by John Moody in 1909.The purpose of Moody’s ratings is to provide investors with a simple system of gradation by which future relative creditworthiness of securities may be gauged. Rating Symbols Gradations of creditworthiness are indicated by rating symbols, with each symbol representing a group in which the credit characteristics are broadly the same.There are nine symbols as shown below, from that used to designate least credit risk to that denoting greatest credit risk: Aaa Aa A Baa Ba B Caa Ca C Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. Absence of a Rating Where no rating has been assigned or where a rating has been withdrawn, it may be for reasons unrelated to the creditworthiness of the issue. Should no rating be assigned, the reason may be one of the following: 1. An application was not received or accepted. 2. The issue or issuer belongs to a group of securities or entities that are not rated as a matter of policy. 3. There is a lack of essential data pertaining to the issue or issuer. 4. The issue was privately placed, in which case the rating is not published in Moody’s publications. Withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Changes in Rating The credit quality of most issuers and their obligations is not fixed and steady over a period of time, but tends to undergo change.For this reason changes in ratings occur so as to reflect variations in the intrinsic relative position of issuers and their obligations. A change in rating may thus occur at any time in the case of an individual issue.Such rating change should serve notice that Moody’s observes some alteration in creditworthiness, or that the previous rating did not fully reflect the quality of the bond as now seen.While because of their very nature, changes are to be expected more frequently among bonds of lower ratings than among bonds of higher ratings.Nevertheless, the user of bond ratings should keep close and constant check on all ratings — both high and low — to be able to note promptly any signs of change in status that may occur. Limitations to Uses of Ratings* Obligations carrying the same rating are not claimed to be of absolutely equal credit quality.In a broad sense, they are alike in position, but since there are a limited number of rating classes used in grading thousands of bonds, the symbols cannot reflect the same shadings of risk which actually exist. Table of Contents - SAI A-6 As ratings are designed exclusively for the purpose of grading obligations according to their credit quality, they should not be used alone as a basis for investment operations.For example, they have no value in forecasting the direction of future trends of market price.Market price movements in bonds are influenced not only by the credit quality of individual issues but also by changes in money rates and general economic trends, as well as by the length of maturity, etc.During its life even the highest rated bond may have wide price movements, while its high rating status remains unchanged. The matter of market price has no bearing whatsoever on the determination of ratings, which are not to be construed as recommendations with respect to “attractiveness”.The attractiveness of a given bond may depend on its yield, its maturity date or other factors for which the investor may search, as well as on its credit quality, the only characteristic to which the rating refers. Since ratings involve judgments about the future, on the one hand, and since they are used by investors as a means of protection, on the other, the effort is made when assigning ratings to look at “worst” possibilities in the “visible” future, rather than solely at the past record and the status of the present.Therefore, investors using the rating should not expect to find in them a reflection of statistical factors alone, since they are an appraisal of long-term risks, including the recognition of many non-statistical factors. Though ratings may be used by the banking authorities to classify bonds in their bank examination procedure, Moody’s ratings are not made with these bank regulations in mind.Moody’s Investors Service’s own judgment as to the desirability or non-desirability of a bond for bank investment purposes is not indicated by Moody’s ratings. Moody’s ratings represent the opinion of Moody’s Investors Service as to the relative creditworthiness of securities.As such, they should be used in conjunction with the descriptions and statistics appearing in Moody’s publications.Reference should be made to these statements for information regarding the issuer.Moody’s ratings are not commercial credit ratings.In no case is default or receivership to be imputed unless expressly stated. *As set forth more fully on the copyright, credit ratings are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to purchase, sell or hold any securities.Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the information, and each such user must accordingly make its own study and evaluation of each security and of each issuer and guarantor of, and each provider of credit support for, each security that it may consider purchasing, selling or holding. Short-Term Obligation Ratings Moody’s assigns ratings to long-term and short-term financial obligations.Long-term ratings are assigned to issuers or obligations with an original maturity of one year or more and reflect both on the likelihood of a default on contractually promised payments and the expected financial loss suffered in the event of default.Short-term ratings are assigned to obligations with an original maturity of thirteen months or less and reflect the likelihood of a default on contractually promised payments. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. Table of Contents - SAI A-7 P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. The following table indicates the long-term ratings consistent with different short-term ratings when such long-term ratings exist. SHORT-TERM VS. LONG-TERM RATINGS Table of Contents - SAI A-8 Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings.It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned.Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country.Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments.It is not related to the rating scale of any other national market.Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading.Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature.In these countries, the agency’s National Rating definitions may be substituted by the regulatory scales.For instance, Fitch’s National Short Term Ratings of ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’. The below definitions thus serve as a template, but users should consult the individual scales for each country listed on Fitch’s regional websites to determine if any additional or alternative category definitions apply. Limitations of the National Rating Scale Specific limitations relevant to National Rating scale include: · National scale ratings are only available in selected countries. · National scale ratings are only directly comparable with other national ratings in the same country.There is a certain correlation between national and global ratings but there is not a precise translation between the scales.The implied probability of default of a given national scale rating will vary over time. · The value of default studies for national ratings can be limited.Due to the relative nature of national scales, a given national scale rating is not intended to represent a fixed amount of default risk over time.As a result, a default study using only national ratings may not give an accurate picture of the historical relationship between ratings and default risk.Users should exercise caution if they wish to infer future default probabilities for national scale ratings using the historical default experience with international ratings and mapping tables to link the national and international ratings.As with ratings on any scale, the future will not necessarily follow the past. · Fitch attaches less confidence to conclusions about national scale default probabilities than for International Credit ratings.There has not been a comprehensive global study of default history among entities with national scales to show that their ex-post default experience has been consistent with ex-ante probabilities implied.This is due to the relatively short history of ratings in emerging markets and the restrictive relative nature of the national scales. Table of Contents - SAI A-9 The above list is not exhaustive, and is provided for the reader’s convenience.Readers are requested to review the section Understanding Credit Ratings — Limitations and Usage for further information on the limitations of the agency’s ratings. National Short-Term Credit Ratings F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Under the agency’s National Rating scale, this rating is assigned to the lowest default risk relative to others in the same country.Where the liquidity profile is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a good capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B(xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. C(xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. RD:Restricted default Indicates an entity that as defaulted on one or more of its financial commitments, although it continues to meet other financial obligations.Applicable to entity ratings only. D(xxx) Indicates actual or imminent payment default. Notes to Long-Term and Short-Term National Ratings: The ISO international country code is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - SAI A-10 LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on Standard & Poor’s analysis of the following considerations: — Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; — Nature of and provisions of the obligation; — Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default.Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above.(Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated ‘AAA’ has the highest rating assigned by Standard & Poor’s.The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated ‘BBB’ exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics.‘BB’ indicates the least degree of speculation and ‘C’ the highest.While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. Table of Contents - SAI A-11 B An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation.In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default.Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated ‘D’ is in payment default.The ‘D’ rating category is used when payments on an obligation are not made on the due date, unless Standard & Poor’s believes that such payments will be made within five business days, irrespective of any grace period.The ‘D’ ratingalso will be used upon the filing of a bankruptcy petition or the taking of similar action if payments on an obligation are jeopardized.An obligation’s rating is lowered to ‘D’ upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Plus (+) or minus (-) The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. See active and inactive qualifiers following Standard & Poor’s Short-Term Issue Credit Ratings beginning on page A-3. Table of Contents - SAI A-12 Moody’s Long-Term Obligation Ratings Long-Term Obligation Ratings Moody’s assigns ratings to long-term and short-term financial obligations.Long-term ratings are assigned to issuers or obligations with an original maturity of one year or more and reflect both on the likelihood of a default on contractually promised payments and the expected financial loss suffered in the event of default.Short-term ratings are assigned to obligations with an original maturity of thirteen months or less and reflect the likelihood of a default on contractually promised payments. Moody’s Long-Term Rating Definitions: Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are judged to be medium-grade and subject to moderate credit risk and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to be speculative and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be speculative of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated and are typically in default, with little prospect for recovery of principal or interest. Table of Contents - SAI A-13 Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aaa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category.Additionally, a “(hyb)” indicator is appended to all ratings of hybrid securities issued by banks, insurers, finance companies, and securities firms.* * By their terms, hybrid securities allow for the omission of scheduled dividends, interest, or principal payments, which can potentially result in impairment if such an omission occurs.Hybrid securities may also be subject to contractually allowable write-downs of principal that could result in impairment.Together with the hybrid indicator, the long-term obligation rating assigned to a hybrid security is an expression of the relative credit risk associated with that security. Table of Contents - SAI A-14 Fitch’s National Long-Term Credit Ratings AAA(xxx) ‘AAA’ National Ratings denote the highest rating assigned by the agency in its National Rating scale for that country.This rating is assigned to issuers or obligations with the lowest expectation of default risk relative to all other issuers or obligations in the same country. AA(xxx) ‘AA’ National Ratings denote expectations of very low default risk relative to other issuers or obligations in the same country.The default risk inherent differs only slightly from that of the country’s highest rated issuers or obligations. A(xxx) ‘A’ National Ratings denote expectations of low default risk relative to other issuers or obligations in the same country.However, changes in circumstances or economic conditions may affect the capacity for timely repayment to a greater degree than is the case for financial commitments denoted by a higher rated category. BBB(xxx) ‘BBB’ National Ratings denote a moderate default risk relative to other issuers or obligations in the same country.However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment than is the case for financial commitments denoted by a higher rated category. BB(xxx) ‘BB’ National Ratings denote an elevated default risk relative to other issuers or obligations in the same country.Within the context of the country, payment is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. B(xxx) ‘B’ National Ratings denote a significantly elevated default risk relative to other issuers or obligations in the same country.Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment.For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. CCC(xxx) ‘CCC’ National Ratings denote that default is a real possibility.Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC(xxx) ‘CC’ National Ratings denote that default of some kind appears probable. C(xxx) ‘C’ National Ratings denote that default is imminent. RD:Restricted default. “RD” ratings indicated that an issuer that in Fitch Ratings’ opinion has experienced an uncured payment default on a bond, loan or other material financial obligation but which has not entered into bankruptcy filings, administration, receivership, liquidation or other formal winding-up procedure, and which has not otherwise ceased business.This would include: Table of Contents - SAI A-15 · a.the selective payment default on a specific class or currency of debt; · b.the uncured expiry of any applicable grace period, cure period or default forbearance period following a payment default on a bank loan, capital markets security or other material financial obligation; · c.the extension of multiple waivers or forbearance periods upon a payment default on one or more material financial obligations either in series or in parallel; or · d.execution of a distressed debt exchange on one or more material financial obligations. D(xxx) ‘D’ National Ratings denote an issuer or instrument that is currently in default. Notes to Long-Term and Short-Term National Ratings: The ISO International country code is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or “-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’, or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - SAI A-16 MUNICIPAL NOTE RATINGS Standard & Poor’s Municipal Short-Term Note Ratings Definitions A Standard & Poor’s U.S. municipal note rating reflects Standard & Poor’s opinion about the liquidity factors and market access risks unique to the notes.Notes due in three years or less will likely receive a note rating.Notes with an original maturity of more than three years will most likely receive a long-term debt rating.In determining which type of rating, if any, to assign, Standard & Poor’s analysis will review the following considerations: — Amortization schedule—the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and — Source of payment—the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1 Strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. See active and inactive qualifiers following Standard & Poor’s Short-Term Issue Credit Ratingsbeginning on page A-3. Moody’s US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Obligation Ratings While the global short-term ‘prime’ rating scale is applied to US municipal tax-exempt commercial paper, these programs are typically backed by external letters of credit or liquidity facilities and their short-term prime ratings usually map to the long-term rating of the enhancing bank or financial institution and not to the municipality’s rating.Other short-term municipal obligations, which generally have different funding sources for repayment, are rated using two additional short-term rating scales (i.e., the MIG and VMIG scales discussed below). The Municipal Investment Grade (MIG) scale is used to rate US municipal bond anticipation notes of up to three years maturity.Municipal notes rated on the MIG scale may be secured by either pledged revenues or proceeds of a take-out financing received prior to note maturity.MIG ratings expire at the maturity of the obligation, and the issuer’s long-term rating is only one consideration in assigning the MIG rating.MIG ratings are divided into three levels—MIG 1 through MIG 3—while speculative grade short-term obligations are designated SG. Table of Contents - SAI A-17 MIG 1 This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. MIG 3 This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned: a long or short-term debt rating and a demand obligation rating.The first element represents Moody’s evaluation of risk associated with scheduled principal and interest payments.The second element represents Moody’s evaluation of risk associated with the ability to receive purchase price upon demand (“demand feature”).The second element uses a rating from a variation of the MIG scale called the Variable Municipal Investment Grade (VMIG) scale.The rating transitions on the VMIG scale, as shown in the diagram below, differ from those on the Prime scale to reflect the risk that external liquidity support generally will terminate if the issuer’s long-term rating drops below investment grade. VMIG 1 This designation denotes superior credit quality.Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 This designation denotes strong credit quality.Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 This designation denotes acceptable credit quality.Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG This designation denotes speculative-grade credit quality.Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Table of Contents - SAI A-18 US MUNICIPAL SHORT-TERM VS. LONG-TERM RATINGS * For SBPA-backed VRDBS.The rating transitions are higher to allow for distance to downgrade to below-investment grade due to the presence of automatic termination events in the SBPAs Table of Contents - SAI A-19 TRUST FOR PROFESSIONAL MANAGERS PART C VISIUM CATALYST EVENT DRIVEN FUND OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust was previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust was previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws. Amended and Restated By-Laws were previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) Investment Advisory Agreements. Investment Advisory Agreement – To Be Filed By Amendment. (e) Distribution Agreement – To Be Filed By Amendment. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custody Agreement – To Be Filed By Amendment. (h) Other Material Contracts. Fund Administration Servicing Agreement – To Be Filed By Amendment. Transfer Agent Servicing Agreement – To Be Filed By Amendment. Fund Accounting Servicing Agreement – To Be Filed By Amendment. Power of Attorney was previously filed with Registrant’s Post-Effective Amendment No. 357 to its Registration Statement on Form N-1A with the SEC on January 25, 2013, and is incorporated by reference. Operating Expenses Limitation Agreement – To Be Filed By Amendment. (i) Legal Opinions. Opinion and Consent of Counsel – To Be Filed By Amendment. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm – Not Applicable. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital. Agreement Relating to Initial Capital was previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) Rule 12b-1 Plan – To Be Filed By Amendment. (n) Rule 18f-3 Plan – Not Applicable. (o) Reserved. (p) Code of Ethics. Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No.322 to its Registration Statement on Form N-1A with the SEC on June 26, 2012, and is incorporated by reference. Code of Ethics for Fund and Adviser – To Be Filed By Amendment. Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 330 to its Registration Statement on Form N-1A with the SEC on September 19, 2012, and is incorporated by reference. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser Visium Asset Management, LP (the “Adviser”) serves as the investment adviser for the Visium Catalyst Event Driven Fund (the “Fund”).The principal business address of the Adviser is 888 Seventh Avenue, 22nd Floor, New York, New York 10019.With respect to the Adviser, the response to this Item is incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), and dated May 18, 2012.The Form ADV for the Adviser may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Intrepid Capital Management Funds Trust Advisors Series Trust IronBridge Funds, Inc. Aegis Funds Jacob Funds, Inc. Aegis Value Fund, Inc. Jacob Funds II Allied Asset Advisors Funds Jensen Portfolio, Inc. Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust Litman Gregory Funds Trust Alpine Series Trust LKCM Funds Artio Global Investment Funds LoCorr Investment Trust Artio Select Opportunities Fund, Inc. Lord Asset Management Trust Barrett Opportunity Fund, Inc. MainGate Trust Brandes Investment Trust Managed Portfolio Series Brandywine Blue Fund, Inc. Matrix Advisors Value Fund, Inc. 2 Brandywine Fund, Inc. Merger Fund Bridges Investment Fund, Inc. Monetta Fund, Inc. Brookfield Investment Funds Monetta Trust Brown Advisory Funds Nicholas Family of Funds, Inc. Buffalo Funds Permanent Portfolio Family of Funds, Inc. Country Mutual Funds Trust Perritt Funds, Inc. Cushing Funds Trust PRIMECAP Odyssey Funds DoubleLine Funds Trust Professionally Managed Portfolios Empiric Funds, Inc. Prospector Funds, Inc. ETF Series Solutions Provident Mutual Funds, Inc. Evermore Funds Trust Purisima Funds FactorShares Trust Rainier Investment Management Mutual Funds First American Funds, Inc. RBC Funds Trust First American Investment Funds, Inc. SCS Financial Funds First American Strategy Funds, Inc. Stone Ridge Trust Glenmede Fund, Inc. Thompson IM Funds, Inc. Glenmede Portfolios TIFF Investment Program, Inc. Greenspring Fund, Inc. Trust for Professional Managers Guinness Atkinson Funds USA Mutuals Harding Loevner Funds, Inc. USFS Funds Trust Hennessy Funds Trust Wall Street Fund, Inc. Hennessy Funds, Inc. Wexford Trust/PA Hennessy Mutual Funds, Inc. Wisconsin Capital Funds, Inc. Hennessy SPARX Funds Trust WY Funds Hotchkis & Wiley Funds YCG Funds (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Vice President, Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Susan LaFond(1) Vice President, Treasurer None Joseph Bree(1) Chief Financial Officer None Teresa Cowan(1) Senior Vice President, Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3) This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. 3 Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, NY10016 Registrant’s Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, WI 53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 Item 34.Management Services All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. Item 35.Undertakings The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 368 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 5th day of April, 2013. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel President and PrincipalExecutive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 368 to its Registration Statement has been signed below on April 5, 2013 by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson and Interested Trustee Michael D. Akers* Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee /s/ John P. Buckel John P. Buckel President and Principal Executive Officer Jennifer A. Lima* Jennifer A. Lima Vice President, Treasurer and Principal Financial and Accounting Officer * By: /s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No.357 to its Registration Statement on Form N-1A with the SEC on January 25, 2013, and is incorporated by reference. 5
